Case 1:20-mc-00199-JGK-OTW Document 17-14 Filed 05/15/20 Page 1 of 14




                 Exh
                   ibi
                     tN
  Case 1:20-mc-00199-JGK-OTW Document 17-14 Filed 05/15/20 Page 2 of 14




                    TRAN
                       SLA
                         TIONC
                             ERT
                               IF
                                ICA
                                  TION

D
ate
  :Ma
    y14
      ,2020

Towhom
     itm
       aycon
           cern
              :
Th
 isi
   stoce
       rt
        ifythattheat
                   tachedtran
                            sla
                              tioni
                                  sana c
                                       cura
                                          ter
                                            epr
                                              esen
                                                 tat
                                                   iono
                                                      fthedo
                                                           cum
                                                             ent
                                                               s
re
 cei
   vedb
      ythi
         so f
            fi
             c e
               .Thetran
                      sla
                        tionwascomple
                                    tedfrom
                                          :
  • Du
     tch
To
 :
  • En
     gl
      ish
Thedo
    cum en
         tsar
            edes
               ign
                 atedas
                      :
   • Ge
      recht
          shofAm
               ste
                 rdam(Cun
                        ico
                          )

Eu
 geneL
     i
     ,Pro
        jec
          tMan
             age
               rinth
                   iscomp
                        any
                          ,at
                            tes
                              tstothefo
                                      l
                                      low
                                        ing
                                          :
“
Tothebe s
        to fm yknowled
                     ge,t
                        heafo
                            rem
                              ent
                                ioneddo
                                      cum
                                        ent
                                          sar
                                            eat
                                              rue
                                                ,fu
                                                  l
                                                  landa
                                                      ccu
                                                        rate
t
ran
  sla
    tionofthespec
                if
                 ieddocumen
                          ts
                           .”




S
ign
  atu
    reo
      fEu
        geneL
            i




                                        G
                                        loba
                                           lSo
                                             lut
                                               ion
                                                 s.Lo
                                                    calExpe
                                                          rti
                                                            se.
           Case 1:20-mc-00199-JGK-OTW Document 17-14 Filed 05/15/20 Page 3 of 14
                                                                         ©O
                                                                          nde
                                                                            rnem
                                                                               ing
                                                                                 sre
                                                                                   chtU
                                                                                      pda
                                                                                        tesa
                                                                                           nno
                                                                                             tat
                                                                                               ion
                                                                                                 sOR
                                                                                                   _201
                                                                                                      5_03
                                                                                                         76


C
omm
  ent
    aryon Am
           ste
             rdamC
                 our
                   tofA
                      ppe
                        al10
                           /27
                             /20
                               15,ECL
                                    I:NL
                                       :GHAMS
                                            :2015
                                                :4379
                                                    ,(C
                                                      uni
                                                        co)

D
ate              8
                 /30
                   /20
                     17

Au
 tho
   r             D
                 .M.H
                    .deL
                       eeuw(A
                            nno
                              tat
                                ion1
                                   )an
                                     dM.
                                       J.R
                                         .Br
                                           ons(Ann
                                                 ota
                                                   tion2
                                                       )



Am
 ste
   rdamCou
         rto
           fApp
              eal10
                  /27
                    /2015
                        ,ECL
                           I:NL
                              :GHAMS
                                   :201
                                      5:43
                                         79,(Cun
                                               ico
                                                 )
1
.Add
   it
    iona
       lpr
         ote
           ctionfo
                 rEn
                   terp
                      ris
                        eCh
                          amb
                            er(EC
                                )of
                                  fic
                                    ial
                                      s:th
                                         ees
                                           crowp
                                               rov
                                                 is
                                                  ion
                                                    .

IntheC un
        i c
          od ec
              ision
                  ,theECg rant
                             sane x
                                  ten
                                    siv
                                      eescrowprov
                                                is
                                                 i ontha
                                                       talsoext
                                                              endstosecurethecos
                                                                               tso
                                                                                 flega
                                                                                     la dv
                                                                                         iceandde
                                                                                                fens
                                                                                                   ea ga
                                                                                                       ins
                                                                                                         t
pers
   onalliab
          ili
            tycla
                im sagain
                        stt
                          h eof
                              fic
                                ial
                                  sappo
                                      int
                                        edb yth
                                              eEC.Th  ee
                                                       scrowprovi
                                                                sionseemstob eawel
                                                                                 comesupplemen
                                                                                             ttothemet
                                                                                                     hodstopro
                                                                                                             tec
                                                                                                               t
ECoffi
     cial
        sfrom( unfoun
                    d e
                      d)pre
                          ss u
                             refromth
                                    epart
                                        iesaf
                                            fec
                                              tedatthelega
                                                         le n
                                                            ti
                                                             ty
                                                              ,a slon
                                                                    ga si
                                                                        t ss
                                                                           c op
                                                                              edoesno
                                                                                    tleadtounnece
                                                                                                ssar
                                                                                                   ya dd
                                                                                                       it
                                                                                                        iona
                                                                                                           l
liqu
   idi
     tyc ons
           tra
             intsattheleg
                        alent
                            ity
                              .

1In
  trodu
      ction

Theappo
      intmento
             ftem por
                    arydi
                        r e
                          ctors,t
                                rust
                                   ees
                                     ,a ndequi
                                             tym ana
                                                   gersbytheEnterpr
                                                                  iseCh amber(he
                                                                               reinaf
                                                                                    ter“EC ”
                                                                                           )g ene
                                                                                                ral
                                                                                                  lyoccursatatimew h
                                                                                                                   en
ther
   eisdisa
         greemen
               taboutthecoursetob etak
                                     e nbythele
                                              galent
                                                   ity
                                                     .T h
                                                        ereisfreque
                                                                  ntlyanim p
                                                                           a s
                                                                             sewithinthegoverningbod
                                                                                                   iesofthelega
                                                                                                              le n
                                                                                                                 ti
                                                                                                                  ty
tha
  tm akesnorma
             ldeci
                 sion-
                     mak
                       ingim  pos
                                sibl
                                   e.Itdemandsdeci
                                                 siven
                                                     essandd e
                                                             termina
                                                                   tioninordertom akefar-
                                                                                        re a
                                                                                           chingdeci
                                                                                                   sionsunderthe
                                                                                                               se
ci
 rcumst
      ances–asarel
                 ativeout
                        sider–i nthein
                                     t e
                                       res
                                         tofthelega
                                                  lenti
                                                      tyandthec ompanyasso
                                                                         ciatedwithit
                                                                                    .D ec
                                                                                        isionstha
                                                                                                tinvar
                                                                                                     iablyarenot
appl
   audedbyallo
             fthestakeho
                       lders
                           .

Intheli
      tera
         ture
            ,thecomp
                   lex
                     ityo
                        fthetempo
                                raryd
                                    ire
                                      ctor
                                         ’sf
                                           un c
                                              tionisdesc
                                                       rib
                                                         edinth
                                                              em  o
                                                                  ste
                                                                    xpres
                                                                        siveway
                                                                              s:fromthemom
                                                                                         entth
                                                                                             athei
                                                                                                 s‘p
                                                                                                   arachu
                                                                                                        ted
intothecompany’
              [1]
                ,hemus
                     t‘walkde
                            cis
                              ive
                                lyoneggs’
                                        [2]and‘oper
                                                  ateinaw as
                                                           ps’n
                                                              estinwhic
                                                                      hitisne
                                                                            ces
                                                                              saryto m
                                                                                     ane
                                                                                       uve
                                                                                         rbetwee
                                                                                               noppo
                                                                                                   sing
inter
    est
      s.
       ’[3]

Howev e
      r,thedi
            rec
              tors
                 ,t rus
                      tees
                         ,a ndequi
                                 tym anag
                                        ersappo
                                              inte
                                                 dbyth eEC(her
                                                             einaf
                                                                 teral
                                                                     so“ECo ff
                                                                             icial
                                                                                 s”)donotst
                                                                                          andc omplet
                                                                                                    elyunprot
                                                                                                            ect
                                                                                                              edin
thecrossf
        ire
          .C a
             selawa ndprac
                         ticereve
                                alanum berofpos
                                              sib
                                                il
                                                 it
                                                  iesforECoff
                                                            icia
                                                               lstoarmth emse
                                                                            lvesinthedi
                                                                                      sput
                                                                                         e.R ec
                                                                                              ent
                                                                                                ly–inthethirdCunic
                                                                                                                 o
dec
  ision[4]–theECa ddedam ethodtothi
                                  sarsena
                                        l:thees
                                              crowprovi
                                                      sion
                                                         .Inth
                                                             isc on
                                                                  tr
                                                                   ibut
                                                                      ion,Idis
                                                                             cu s
                                                                                sthedesi
                                                                                       rab
                                                                                         il
                                                                                          ityofthisdeve
                                                                                                      lopm
                                                                                                         e n
                                                                                                           t(par
                                                                                                               .5).
Bef
  oreIdos o,Iwil
               lfi
                 rstdiscu
                        ssth eCun
                                icod ec
                                      is
                                       ions(pa
                                             r.2)
                                                .N ex
                                                    t,Iwil
                                                         ldealwiththel
                                                                     ia b
                                                                        il
                                                                         itys
                                                                            tandardsfo
                                                                                     rECo ff
                                                                                           icia
                                                                                              ls(par
                                                                                                   .3)andth e
poss
   ibil
      iti
        esava
            ilab
               letoECo ff
                        icialstobeabl
                                    etopr o
                                          tec
                                            tthemse
                                                  lvesf
                                                      romtheconsequencesofali
                                                                            abi
                                                                              litycla
                                                                                    im(par
                                                                                         .4 )
                                                                                            .Iw i
                                                                                                llclosewi
                                                                                                        tha
conc
   lu s
      ion(par
            .6).

2Th
  eCun
     icod
        eci
          sion
             s

Cuni
   coR esou
          rce
            sN .V.(he
                    rei
                      naf
                        ter“Cun
                              ico”
                                 )h o
                                    ldssha
                                         resine
                                              igh
                                                tcompa
                                                     nie
                                                       s.Cun
                                                           icoanditssub
                                                                      sid
                                                                        iar
                                                                          ies(he
                                                                               rein
                                                                                  aft
                                                                                    era
                                                                                      lso“th
                                                                                           eCuni
                                                                                               coG roup
                                                                                                      ”)
engageinexp
          loi
            ting
               ,m in
                   ing
                     ,a n
                        dp ro
                            duc
                              ingfe
                                  rro-
                                     nic
                                       kel
                                         .T heCun
                                                icoG
                                                   roupownsmine
                                                              sa ndfa
                                                                    ctor
                                                                       ies
                                                                         ,am ongoth
                                                                                  erthi
                                                                                      ngs
                                                                                        ,andha
                                                                                             satot
                                                                                                 alofabou
                                                                                                        t
2,3
  50em ploy
          ees
            .

Cuni
   c oisajo in
             tv e
                ntureo
                     fBSGRH   old
                                ingsCoö pe
                                         rat
                                           ieU.A.(here
                                                     ina
                                                       fter“BSGR  ”)andInterna
                                                                             tionalM in e
                                                                                        ralResource
                                                                                                  sB .V.(here
                                                                                                            i na
                                                                                                               fte
                                                                                                                 r“IMR ”
                                                                                                                       ).
Eacho fthe
         sec om pan
                  iesholds50%o fthesha
                                     resinCu n
                                             ico
                                               ’sca pi
                                                     tal
                                                       .T hisequal
                                                                 ityisalsoe xp
                                                                             ressedint hem ana
                                                                                             g ementandth eGe ne
                                                                                                               ral
Sha
  re holde
         rs’M eet
                ing(herei
                        n a
                          fte
                            r“GSM  ”
                                   )ofCun i
                                          co.Pur
                                               suanttotheartic
                                                             lesofincorporat
                                                                           ion,BSGRa   ndIMRe  achhavetherighttom ak
                                                                                                                   ea
bin
  dingnom  ina
             tionforth
                     ea ppoin
                            tme n
                                tofonedirec
                                          tor
                                            .T h
                                               esedirec
                                                      torsarec o
                                                               llec
                                                                  tivelyauthor
                                                                             izedtore presen
                                                                                           tC unico
                                                                                                  .Pursu a
                                                                                                         nttotheart
                                                                                                                  icl
                                                                                                                    esof
incorp o
       rat
         io n
            ,theGSMc  ano n
                          lyadoptreso
                                    lut
                                      ionsbyanabsol
                                                  ut emajo
                                                         rityinam  ee
                                                                    tinginw hichatleasttw osha
                                                                                             re ho
                                                                                                 lder
                                                                                                    sa repre
                                                                                                           se n
                                                                                                              torrepre
                                                                                                                     sen
                                                                                                                       ted
                                                                                                                         .

Inmid-2015
         ,BSGRa  ndIMRh e
                        lddif
                            fer
                              entv i
                                   ewsonth ecour
                                               setob ef o
                                                        llowedbyCun ico
                                                                      .T h
                                                                         isledtoanimpas
                                                                                      sebothinthem anagementaswel
                                                                                                                la s
intheGSMo  fCunico
                 ,asares
                       ultofwhichthecon
                                      tinuedexis
                                               tenceo fCun i
                                                           cow a
                                                               ss e
                                                                  rious
                                                                      lythr
                                                                          eatened
                                                                                .BothBSGRa  ndIMRt here
                                                                                                      for
                                                                                                        ea pp
                                                                                                            eale
                                                                                                               dt o
theECi nA ugus
             t2015.The
                     yreques
                           tedthattheECo rderani
                                               nv e
                                                  stiga
                                                      tionintoth
                                                               epolicyandcourseofaf
                                                                                  fai
                                                                                    rswi
                                                                                       thinC uni
                                                                                               coa ndtota
                                                                                                        keimm ed
                                                                                                               iate
ac
 tion.Befo
         r etheh
               ear
                 ingoccu
                       rred
                          ,how e
                               v er
                                  ,BSGRa  ndIMRs  u
                                                  bs e
                                                     qu e
                                                        ntlydidre
                                                                acha nagr
                                                                        eem e
                                                                            ntaboutthep
                                                                                      rov
                                                                                        i s
                                                                                          ionalre
                                                                                                lie
                                                                                                  ftob egra
                                                                                                          nted
                                                                                                             .T hey
join
   tlyre
       questedth
               attheECdothefo
                            llowing(amongo the
                                             rthings
                                                   ):

-Appo
    intath
         ird
           ,inde
               pend en
                     tdi
                       rec
                         torwi
                             thadec
                                  idingvo
                                        tew
                                          ith
                                            inth
                                               ema
                                                 nag
                                                   eme
                                                     nta
                                                       ndin
                                                          dep
                                                            end
                                                              enta
                                                                 uth
                                                                   ori
                                                                     tytor
                                                                         epr
                                                                           ese
                                                                             ntCu
                                                                                nic
                                                                                  o(d
                                                                                    evi
                                                                                      atingf
                                                                                           rom
th
 ea r
    tic
      leso
         finco
             rpora
                 tiontot
                       heext
                           entne
                               ces
                                 sary)
                                     ,and

-T
 ran
   sfe
     r5%o fth
            esh
              are
                she
                  ldb
                    yBSGRa
                         ndIMR
                             ,re
                               spe
                                 ct
                                  ive
                                    ly,inth
                                          eca
                                            pit
                                              alo
                                                fCun
                                                   icot
                                                      oad
                                                        ire
                                                          cto
                                                            rtob
                                                               eap
                                                                 poi
                                                                   nte
                                                                     dbyth
                                                                         eECf
                                                                            ort
                                                                              hepu
                                                                                 rpo
                                                                                   seo
                                                                                     f
ma
 nag
   em en
       t.

Inth
   isconnec
          tion,BSGRa  ndIMRa rguedth
                                   at–althoughth e
                                                 yh add
                                                      iff
                                                        eren
                                                           topin
                                                               ionsabouttheque
                                                                             st
                                                                              ionofwhowastoblameforwha
                                                                                                     t–theywere
inagre
     ementthatin
               terven
                    tionw a
                          su rg
                              ent
                                lyn ec
                                     essaryconsider
                                                  ingth
                                                      eim pas
                                                            sebo
                                                               thinCu n
                                                                      i co
                                                                         ’sm a
                                                                             nagemen
                                                                                   tandi
                                                                                       nitsGSM ,asare
                                                                                                    sul
                                                                                                      tofwhi
                                                                                                           chthe
adop
   tiono
       fr e
          solut
              ionsn e
                    cessa
                        ryforthecont
                                   inuede x
                                          ist
                                            en ceofCunic
                                                       o( a
                                                          ndtheCunic
                                                                   oG roup)wasnoth
                                                                                 appen
                                                                                     ing
                                                                                       .T heECa g
                                                                                                reedwi
                                                                                                     thth
                                                                                                        is
conc
   lus
     ionbyBSGRa   ndIMRa ndu phe
                               ldthejoin
                                       tr e
                                          questtograntp
                                                      rovis
                                                          iona
                                                             lre
                                                               lie
                                                                 fbyad  ec
                                                                         is
                                                                          iondat
                                                                               edSep
                                                                                   tembe
                                                                                       r2,2 015
                                                                                              .[5
                                                                                                ]
             Case 1:20-mc-00199-JGK-OTW Document 17-14 Filed 05/15/20 Page 4 of 14
                                                                                 ©O
                                                                                  nde
                                                                                    rnem
                                                                                       ing
                                                                                         sre
                                                                                           chtU
                                                                                              pda
                                                                                                tesa
                                                                                                   nno
                                                                                                     tat
                                                                                                       ion
                                                                                                         sOR
                                                                                                           _201
                                                                                                              5_03
                                                                                                                 76



Howeve
     r,th
        eunan
            im i
               tyofBSGRandIMRse
                              emedtohav
                                      ev a
                                         nis
                                           hedaga
                                                inimmed
                                                      iate
                                                         lya
                                                           fte
                                                             rthi
                                                                spro
                                                                   vis
                                                                     iona
                                                                        lre
                                                                          lie
                                                                            fw asgran
                                                                                    ted
                                                                                      .Sca
                                                                                         rce
                                                                                           lya mon
                                                                                                 th
la
 ter
   ,IMRo nc
          eagaintu
                 rnedt
                     oth
                       eECw i
                            thape
                                ti
                                 tion
                                    .Now,i
                                         tdidno
                                              tonlyd
                                                   isc
                                                     ussthea
                                                           ct
                                                            ionsofBSGR,bu
                                                                        tals
                                                                           ot h
                                                                              ea c
                                                                                 tion
                                                                                    softh
                                                                                        eECo f
                                                                                             fic
                                                                                               ia
                                                                                                linth
                                                                                                    e
in
 ter
   im.

Ins umm  ary,thefol
                  lowingh  a
                           do cc ur
                                  redd uringthi
                                              sp eriod
                                                     .Ac   onfe r
                                                                encebetw ee ntheECo  ff
                                                                                      icialsandCu nico’sfin anc
                                                                                                              iersw aspla nnedforth e
beginningo  fOctober201 5
                        .T heECo   f
                                   ficia
                                       lsw  an
                                             tedtop res entalong -t
                                                                  erms  o
                                                                        lutiontoth efinancier
                                                                                            s.Sh or
                                                                                                  tlyb e
                                                                                                       f orethec onfe
                                                                                                                    renc e
                                                                                                                         ,T  owerV iew
AssetM  anag emen
                t(h e
                    reinaf
                         t e
                           r“TVAM    ”)m  adeanindi c
                                                    ativep ropo sa
                                                                 lfora ninje c
                                                                             tio
                                                                               no fca pi
                                                                                       tal,w h
                                                                                             ic hcouldb eth ebeginningo ft h
                                                                                                                           iss o
                                                                                                                               l ut
                                                                                                                                  ion
accordin gtotheECo  f
                    ficia
                        ls.Ina dv anceofth econferencew ithth efinanc
                                                                    iers,the ygaveIMRa   ndBSGRth   eopp or
                                                                                                          t un
                                                                                                             itytoa gre
                                                                                                                      ew  ithth epro po
                                                                                                                                      sal
ortos ubm  i
           tthesam eorah igherp roposal
                                      .J ustoned aylater,on eo fIMR ’
                                                                    sg roupc  om pan
                                                                                   iesm  adeah ighe
                                                                                                  ro ffe
                                                                                                       r.BSG  Rr eques
                                                                                                                     teda  ddi
                                                                                                                             tion a
                                                                                                                                  ltimeto
makead  ecisionaboutthem atte
                            r.A ss oona sIMRh  eardo fBSGR  ’sin te
                                                                  ntto m akeah igh e
                                                                                   ro ffe
                                                                                        r,IMRr  ai
                                                                                                 se danob ject
                                                                                                             iont oita nda skedth eEC
off
  icia
     l stoon lydealw i
                     thth eoffersfromTVAMa     ndIMR  ,s ince–inIMR   ’svi ew–th ed eadlinesetform akingo ffer
                                                                                                             sh ada l
                                                                                                                    readyp  a
                                                                                                                            ssed.T  h
                                                                                                                                    eEC
off
  icia
     l sd idn o
              ta g
                 reetot h
                        isa ndin s
                                 teads e
                                       tu prulesf o
                                                  rab  iddingp roces
                                                                   sinw  hic hbothIMRa   sw e
                                                                                            llasBSGRw    ereabletos ubm itab indinga nd
finaloff e
         r.Byp  a
                rt
                 icipa
                     tinginth eb idpr oc
                                       ess,IMRa  ndBSGRw     ouldacceptt heriskofd i
                                                                                   lutiona ndint h
                                                                                                 atc as
                                                                                                      ep ledgeno ttom ak eu seofth ei
                                                                                                                                    r
preem ptiveright
               .Ina dd
                     ition,theyind ica
                                     tedth ei
                                            rw i
                                               llingnes s,accordingtoth eserules,tooff e
                                                                                       ra ne a
                                                                                             rn-ou
                                                                                                 tp aym enttotheo thersh a
                                                                                                                         r eholderifthe
intere
     sto fth eothe
                 rs ha
                     r eho
                         ld e
                            rw  ouldb ediluted
                                             .A tthes am etim e,IMRa ndBSGRh     adtop rovideapow ero fattorneyonw  hic
                                                                                                                      hb  asi
                                                                                                                            sth es ha
                                                                                                                                    res
couldb ei ssued
              .

IMRo  bjectedtothiscourseofaffairs
                                 .IMRb   e
                                         liev
                                            e dthatBSGRh    adn otrea
                                                                    ctedw i
                                                                          thinthed e
                                                                                   adl
                                                                                     inese
                                                                                         t,thatthefirs
                                                                                                     to f
                                                                                                        ferfromIMRw  ouldh av
                                                                                                                            eh  a
                                                                                                                                d
toha vebe ena c
              c e
                pted,andthatBSGRs   houldn o
                                           tb epu tinap  os
                                                          itiontoh avetheop po
                                                                             rtun
                                                                                itytosti
                                                                                       llmakea noffer
                                                                                                    .Ina ddi
                                                                                                           tion,IMRb el
                                                                                                                      ievedthatthe
con
  te nt
      ,th epossibl
                 ec on
                     s equ
                         e n
                           c es,andt henecess
                                            ityo fth ebiddingp roceduresetupbytheECo  ff
                                                                                       ic
                                                                                        ial
                                                                                          sw  asquest
                                                                                                    iona b
                                                                                                         le,whilepar
                                                                                                                   tic
                                                                                                                     ipa
                                                                                                                       tioninthis
pro
  ce durebyIMRa   ndBSGRa  ctu a
                               llym eantthaton eofth emw  ouldb ee xp
                                                                    ropria
                                                                         ted,w h
                                                                               ichw asunneces
                                                                                            sarya nddispropor
                                                                                                            tionat
                                                                                                                 eaccord
                                                                                                                       ingt o
IMR.Inth  atcontext
                  ,IMRd  ema ndedan  um be
                                         roff ur
                                               th erimm  ed
                                                          iater e
                                                                liefac
                                                                     tions.Fir
                                                                             stofall
                                                                                   ,IMRd em andeda ppoi
                                                                                                      ntm entofan(economic)advisor
whoc ou
      ldp r ov
             idec ouns
                     eltotheECo   f
                                  ficia
                                      ls,them an agem ent
                                                        ,a ndth eshareho
                                                                       l de
                                                                          rsofCuni co
                                                                                    .Inaddi
                                                                                          tion,IMRp  r
                                                                                                     im ar
                                                                                                         ilydem andedap roh
                                                                                                                          ibi
                                                                                                                            tio n
onC unico,th em an
                 agem en
                       t,andth  eGSMf  romc om plyingw iththeb iddingproceduredesc
                                                                                 ribedabove,ands e
                                                                                                 c onda
                                                                                                      rilydem anded–ifthisbidd
                                                                                                                             i ng
pro
  ce durew eretob ecom p
                       liedw ithafte
                                   ra l
                                      l–th epro hibitionofth eGSM(o  ra nyothercorpor
                                                                                    atebodydesigna
                                                                                                 t edforthatpurpose
                                                                                                                  )fromex c
                                                                                                                          luding
thepr e
      em  p
          tiveright
                  .

Inad  ec
       is
        iond a
             tedO ctobe
                      r2 7
                         ,2 015,theECdeniedIMR ’spet
                                                   it
                                                    ion.T h
                                                          eECc  ons
                                                                  idered
                                                                       ,am ongothe
                                                                                 rthing s
                                                                                        ,thefac
                                                                                              tthatitwascleartha
                                                                                                               tthe
situat
     ioninw hic
              hCu nicow asoperat
                               ing,a
                                   soutl
                                       ine d
                                           ,requ
                                               iredinte
                                                      rvent
                                                          ionsbyth eECoffi
                                                                         cials
                                                                             .Inordertoa ch
                                                                                          ievethetot
                                                                                                   alsolut
                                                                                                         ionrequ
                                                                                                               iredinth
                                                                                                                      is
ca s
   e,theECo ff
             ici
               alsh a
                    da nnouncedandsetinmotionaformalbiddi
                                                        ngp roces
                                                                s.A c
                                                                    cord
                                                                       ingtoth eEC,th ebidd
                                                                                          ingprocessprovid
                                                                                                         edf orequa
                                                                                                                  l
treatmentofthetwos ha
                    reholder
                           s,am ongoth
                                     erth
                                        i ngs
                                            ,dif
                                               fer
                                                 e n
                                                   tlythanIMRa rgued.TheECd idnots e
                                                                                   ea nyobsta
                                                                                            cletoa dmit
                                                                                                      tingBSGRtoth  e
biddingproces
            s—f romth eperspec
                             tiveofequa
                                      li
                                       ty,thi
                                            ss p
                                               eci
                                                 fica
                                                    llyat
                                                        testedtodi
                                                                 lige
                                                                    nceingivingbo
                                                                                t hjointven
                                                                                          turepart
                                                                                                 n e
                                                                                                   rstheop por
                                                                                                             tun
                                                                                                               ityto
partic
     ipa
       teo nanequalfoot
                      ing.

Ina nindependentcounte
                     r-
                      peti
                         tioncon
                               t a
                                 inedint he
                                          irs
                                            tatementofdefens
                                                           e,Cun ico[6]a ndtheECo f
                                                                                  ficia
                                                                                      lsinturnaskedtheECtog   ran
                                                                                                                ttheEC
off
  icia
     lse ve
          ng reat
                era u
                    thor
                       itysotha
                              tt heywou ldbeabl
                                              etoe nsur
                                                      eth ebiddingp roces
                                                                        sa ndthesha
                                                                                  rei s
                                                                                      suep rov
                                                                                             idedforthere
                                                                                                        inw ouldt akep
                                                                                                                     laceas
soonaspo ss
          i b
            le.T h
                 eECd idin d
                           eedgr a
                                 nttheseimm ed
                                             iaterel
                                                   iefac
                                                       tions
                                                           .Co  n
                                                                seque n
                                                                      tly
                                                                        ,th eCuni
                                                                                c om anageme n
                                                                                             tw asau
                                                                                                   thorize d
                                                                                                           ,w ithou
                                                                                                                  ta
reso
   lutionofth eGSM ,tois
                       s u
                         eC un
                             i coshar
                                    estot hesha
                                              reholderwhow oul dsubmittheb es
                                                                            toffe
                                                                                rinth ebiddingproce
                                                                                                  ss,excludingth epr
                                                                                                                   eempt
                                                                                                                       ive
righ
   to ftheothershareho
                     lder
                        .T heECd ire
                                   ctorw asal
                                            soa u
                                                thoriz
                                                     edtoa doptbindingm a nag
                                                                            em en
                                                                                tresolu
                                                                                      tionsindependent
                                                                                                     lya nde xc
                                                                                                              ludingth
                                                                                                                     eot h
                                                                                                                         er
dir
  ectorsandtoc ar
                ryoutthelega
                           lactsrequi
                                    re dforth
                                            ee xec
                                                 utionandpro c
                                                             e ss
                                                                ingofth eissuer
                                                                              esolu
                                                                                  tion. Moreover
                                                                                               ,theECr ul e
                                                                                                          dth attheECoff
                                                                                                                       icia
                                                                                                                          l
wasnotr e
        quiredtoinformhisco-di
                             rector
                                  sa bouttheof
                                             fersofbothshareholders
                                                                  ,a ndalsodidnothavetoc onsul
                                                                                             ttheminth ed ec
                                                                                                           ision-mak
                                                                                                                   ing
proces
     sr ega
          rdingtheseoff
                      ers.

Ina dd
     itio
        n,C un
             icoandt
                   h eECoff
                          ic
                           ial
                             sp e
                                ti
                                 tionedth
                                        eECt or u
                                                lethattheECd i
                                                             rectorw
                                                                   asa u
                                                                       thor
                                                                          izedtoindepen
                                                                                      dent
                                                                                         lyca
                                                                                            rryou
                                                                                                tall(leg
                                                                                                       al)a
                                                                                                          ct
                                                                                                           ionsin
orde
   rt oplac
          eEUR1 .5mill
                     ioni
                        nescrowoutsid
                                    eo fCun
                                          ico’
                                             sa sse
                                                  tsa ss
                                                       ecur
                                                          ityforthec
                                                                   ostsofadv
                                                                           icea ndle
                                                                                   galdef
                                                                                        enseo
                                                                                            fCunicoandtheEC
off
  ic
   i a
     ls
      .W  ha
           tCunicoandtheECoff
                            ici
                              alsarguedsp
                                        eci
                                          fic
                                            allyisnotsta
                                                       tedinsom  a
                                                                 nyw o
                                                                     rdsinthedecis
                                                                                 ion.TheECd o
                                                                                            escons
                                                                                                 iderinth
                                                                                                        iscon
                                                                                                            text
                                                                                                               :

‘I
 th a
    sb e
       ens u
           ff
            icien
                tlyapparen
                         tthattheECo  ffi
                                        cial
                                           sm us
                                               top era
                                                     teinanenv
                                                             ironmenttha
                                                                       tissusp
                                                                             iciou
                                                                                 sa ndinw hicheverystepthatthe ytakei
                                                                                                                    s
thre
   atedwithali
             a b
               il
                itycl
                    aim.T hepossibi
                                  litycannotbeexcludedtha
                                                        tIMRw il
                                                               lholdthemlia
                                                                          bleorper
                                                                                 s on
                                                                                    allylia
                                                                                          bleandfilesuitagainstth em.
                                                                                                                    .In
thi
  ss p
     eci
       ficcase
             ,theEnterpr
                       iseCham b e
                                 rc onside
                                         rsrese
                                              rvingcost
                                                      sinesc
                                                           rowtob eneces
                                                                       sary
                                                                          .Suc harese
                                                                                    rv a
                                                                                       tion mak
                                                                                              esitp os
                                                                                                     sibl
                                                                                                        ef orth eEC
of
 fic
   ial
     stob eabletoactfre
                      elyandc ana doptthoseres
                                             olu
                                               tionstha
                                                      ttheycon
                                                             side
                                                                re xped
                                                                      ien
                                                                        tw i
                                                                           tha neyetothec on
                                                                                           tinu
                                                                                              itya ndintheinterestof
Cuni
   co.
     ’

3Th
  eECo
     ff
      ic
       ial
         s:l
           iab
             il
              itys
                 tand
                    ard
                      s

Th
 eCun i
      codeci
           siontouc
                  heso nanumbe
                             rofimpor
                                    tan
                                      tque
                                         st
                                          ion
                                            swi
                                              thinth
                                                   erig
                                                      hto
                                                        fin
                                                          qui
                                                            ry,in
                                                                clud
                                                                   ingth
                                                                       eli
                                                                         abi
                                                                           li
                                                                            typo
                                                                               si
                                                                                tio
                                                                                  nofECo
                                                                                       ff
                                                                                        ic
                                                                                         ial
                                                                                           sandt
                                                                                               he
po
 ssib
    il
     it
      iesa
         vai
           labletothemto m
                         it
                          iga
                            tel
                              iab
                                il
                                 ityr
                                    isk
                                      s.

Every
    thingnece
            ssa
              rya bou
                    tthes
                        tand
                           ardsofliab
                                    il
                                     ityo
                                        ftheECd  i
                                                 rec
                                                   torh a
                                                        salrea
                                                             dybeenwrit
                                                                      ten
                                                                        .Th el
                                                                             ite
                                                                               ratur
                                                                                   eisreasona
                                                                                            blyunan
                                                                                                  im ousinfinding
tha
  tthe‘ no
         rmal’l
              iab
                ili
                  tyst
                     anda
                        rdsapplytotheECdire
                                          ctor
                                             .[7]Th
                                                  isisinlin
                                                          ew i
                                                             thth
                                                                esta
                                                                   rtingpo
                                                                         inttha
                                                                              tth eECdir
                                                                                       ectorm u
                                                                                              stb
                                                                                                eco n
                                                                                                    sideredaf u
                                                                                                              ll-
fl
 edgedd i
        rec
          toronw homthesameauthor
                                it
                                 iesandob
                                        liga
                                           tionsres
                                                  tasone veryo
                                                             the
                                                               rdir
                                                                  ector
                                                                      .[8
                                                                        ]T heECd ire
                                                                                   cto
                                                                                     rm us
                                                                                         tcarryou
                                                                                                thistas
                                                                                                      kc arefu
                                                                                                             lly
            Case 1:20-mc-00199-JGK-OTW Document 17-14 Filed 05/15/20 Page 5 of 14
                                                                             ©O
                                                                              nde
                                                                                rnem
                                                                                   ing
                                                                                     sre
                                                                                       chtU
                                                                                          pda
                                                                                            tesa
                                                                                               nno
                                                                                                 tat
                                                                                                   ion
                                                                                                     sOR
                                                                                                       _201
                                                                                                          5_03
                                                                                                             76



andadequa
        tely
           ,thesam ea
                    sanyo the
                            rd i
                               rector
                                    .[9]W hena pp
                                                lyingt
                                                     helia
                                                         bil
                                                           itys
                                                              ta nda
                                                                   rdsofA rt
                                                                           icle
                                                                              s2:9a n
                                                                                    d6 :162oftheD ut
                                                                                                   chCivi
                                                                                                        lCode(DCC),
howeve
     r,thecirc
             um s
                tance
                    softh ecasearealw aysimport
                                              a n
                                                t.
                                                 [10]Thi
                                                       sinclude
                                                              st hefac
                                                                     tthatthespec
                                                                                ialplay
                                                                                      ingfie
                                                                                           ldonw  hic
                                                                                                    htheECdir
                                                                                                            ecto
                                                                                                               rm ust
ac
 tcann ev
        erthe
            lesspl
                 ayaroleininte
                             rpre
                                tingth eses
                                          tandards
                                                 .T hu
                                                     s,fo
                                                        rinstan
                                                              ce,thefina
                                                                       n ci
                                                                          alprobl
                                                                                em softhelega
                                                                                            le n
                                                                                               ti
                                                                                                ty,thea
                                                                                                      cuten
                                                                                                          eedforac
                                                                                                                 tion
                                                                                                                    ,
andt
   hed i
       ffe
         r e
           ncesofopin
                    ionam ongthev ar
                                   iou spar
                                          tie
                                            sinvolved–ifappl
                                                           icab
                                                              le–a rebroughtinasci
                                                                                 rcum s
                                                                                      tancesofthecase
                                                                                                    .

T
akingin
      toa ccoun
              tth
                ispos
                    sib
                      il
                       ityofcu
                             stomi
                                 zat
                                   ion
                                     ,thegen
                                           era
                                             lst
                                               and
                                                 ardsofAr
                                                        tic
                                                          le2
                                                            :9and6:162DCCse
                                                                          emto metobeanappr
                                                                                          opr
                                                                                            ia
                                                                                             teand
s
uff
  icien
      tlyfl
          exib
             leass
                 essmen
                      tframework
                               ,al
                                 sointheca
                                         seofanECdi
                                                  recto
                                                      r.Con
                                                          seq
                                                            uen
                                                              tly
                                                                ,iti
                                                                   sthedu
                                                                        tyofth
                                                                             eciv
                                                                                ilju
                                                                                   dgetot
                                                                                        akenot
                                                                                             eofal
                                                                                                 l
c
ircums
     ta n
        cesofthec
                asewhenapply
                           ingth
                               issta
                                   nda
                                     rd.

Iamun  awa
         reo fanyru
                  ling
                     sinw hi
                           chaciv
                                iljudg
                                     eh a
                                        sa c
                                           tua
                                             llyi
                                                ssu
                                                  edarul
                                                       ingontheli
                                                                abil
                                                                   ityo
                                                                      fanECd i
                                                                             rector
                                                                                  .T h
                                                                                     eECh asi
                                                                                            nfac
                                                                                               tm  a
                                                                                                   dest
                                                                                                      atement
                                                                                                            s
aboutthein
         terpre
              ta
               tionofArt
                       icl
                         e6:162DCCinthec a
                                         seofanECd i
                                                   rec
                                                     tor
                                                       .Int
                                                          hee -
                                                              Trac
                                                                 tionde
                                                                      cis
                                                                        iono
                                                                           f2 007,theECrul
                                                                                         edtha
                                                                                             thavingoneofthe
par
  tiesinvo
         lvedintheproc
                     edurehol
                            dadir
                                e c
                                  torappo
                                        int
                                          edbytheECliab
                                                      legen
                                                          era
                                                            llycan‘notea
                                                                       si
                                                                        ly’b
                                                                           ea cc
                                                                               e pt
                                                                                  ed–e x
                                                                                       ceptpe
                                                                                            rhap
                                                                                               si nve
                                                                                                    ryspeci
                                                                                                          al
c
ircum st
       ances
           .[11]

Theopin
      ionthattheli
                 abi
                   lityofanECd irec
                                  tormaynote
                                           asi
                                             lybeacce
                                                    ptedalsopr
                                                             evai
                                                                lsinth
                                                                     elit
                                                                        era
                                                                          ture
                                                                             .[12]Krop
                                                                                     ,S chol
                                                                                           tenandVerburg
                                                                                                       tconc
                                                                                                           lude
that
   ,cons
       ideri
           ngth edi
                  ffi
                    c u
                      ltsi
                         tuat
                            ioninw hi
                                    chtheECdi
                                            rec
                                              torfu
                                                  nct
                                                    ions,heshou
                                                              ldnoteas
                                                                     ilybeaff
                                                                            ectedbyas e
                                                                                      riousac
                                                                                            cus
                                                                                              at
                                                                                               ion.[13
                                                                                                     ]T he
                                                                                                         ybel
                                                                                                            ieve
thatwhentheECa ss
                ignsas pe
                        cif
                          ictaskordef
                                    ine
                                      stheau
                                           thor
                                              it
                                               ieso
                                                  fad i
                                                      recto
                                                          rw henappo
                                                                   int
                                                                     ingthi
                                                                          sdirec
                                                                               tor
                                                                                 ,thi
                                                                                    sislikewi
                                                                                            searel
                                                                                                 ev a
                                                                                                    ntci
                                                                                                       rcums
                                                                                                           tanc
                                                                                                              e
oftheca
      seinc as
             eo fanyrul
                      ingo nli
                             abil
                                ity
                                  .
Les
  sh a
     sb eenwrit
              tenabouttheliabi
                             lityofECt ruste
                                           esa nd m
                                                  anage
                                                      rs.H owever
                                                                ,itisreasonab
                                                                            letoa ssum ethatthetru
                                                                                                 ste
                                                                                                   esa nd manag e
                                                                                                                rsa ppo
                                                                                                                      i n
                                                                                                                        ted
bytheECa lsoshoul
                dn otbetreateda nydif
                                    feren
                                        tlythan‘norma
                                                    lly
                                                      ’a ppoin
                                                             tedtrus
                                                                   te e
                                                                      sa ndma n
                                                                              agersw ithrespec
                                                                                             ttoliabi
                                                                                                    li
                                                                                                     tystandard s
                                                                                                                ,w herebythe
ci
 rcumstan
        c eso
            fthec a
                  se,includingth ecir
                                    cum s
                                        tancesunderwhichtheyw e
                                                              rea ppoin
                                                                      te d
                                                                         ,canbeo fim porta
                                                                                         n cehereaswell
                                                                                                      .[14
                                                                                                         ]T hi sisalso
under
    scoredbythecircumsta
                       n cethatT i
                                 tle8,Divis
                                          ion2o fBook2DCCdo   esnotco n
                                                                      tainanyspecif
                                                                                  icliabil
                                                                                         ityst
                                                                                             a nda
                                                                                                 rdforE Cdir
                                                                                                           ecto rs
                                                                                                                 ,trustees
                                                                                                                         ,or
manage
     rs
      ,bu tdoeshaveon efortheECi  nves
                                     tig
                                       ator
                                          .[15]Theres
                                                    tra
                                                      intdiscus
                                                              seda boveinc on
                                                                            side
                                                                               ringECd  irecto
                                                                                             rsliab
                                                                                                  leisinm yop inione qu
                                                                                                                      ally
approp
     ria
       teforECt rus
                  teesand m anagers
                                  .

4AnECo
     ff
      ic
       ialha
           sanumb
                ero
                  fre
                    sou
                      rce
                        sto m
                            it
                             iga
                               teth
                                  efin
                                     anc
                                       ialcon
                                            sequ
                                               enc
                                                 eso
                                                   fbe
                                                     ingh
                                                        eldl
                                                           iab
                                                             lefo
                                                                rhimp
                                                                    ersona
                                                                         lly
                                                                           .

F
irstofall
        ,t heECc  a
                  ns pec
                       ifytha
                            ta nECo ffic
                                       ialm  ayinsureh imsel
                                                           fag a
                                                               in s
                                                                  tthec onsequencesofanyliabil
                                                                                             ityatthee xpen
                                                                                                          seo fthelega
                                                                                                                     le n
                                                                                                                        tity.T he
ECal r
     eadyru l
            edint heZw agermand e
                                cisiono f2 001o nthem  att
                                                         erofat rus
                                                                  teeappointedbyth eECt hatthisw aspermiss
                                                                                                         ibleinth a
                                                                                                                  tcase
                                                                                                                      .[16]T heEC
conside
      re dthep ur
                chaseofli
                        a b
                          il
                           ityinsu
                                 rancen ecess a
                                              ryino rd ertoachi
                                                              e vetha
                                                                    tthep rovi
                                                                             sionsw ouldha v
                                                                                           eth einte
                                                                                                   nd edeff
                                                                                                          ecta ndthet
                                                                                                                    rusteec ou
                                                                                                                             ld
car
  ryou th i
          sactivi
                tie
                  su n
                     im peded
                            .T heSupr emeCou  rtru
                                                 l edi n2002thattheECw   a
                                                                         sinde edauthor
                                                                                      izedtodos  obasedo nArticle2:357Para.2
DCC.[17]C onsider
                ingtherisksas
                            s oc
                               iat
                                 edw ithins ur
                                             inga nECo   f
                                                         fic
                                                           ial
                                                             ,no tal
                                                                   linsurersw ouldalwaysb ewil
                                                                                             lingtoi ns
                                                                                                      u r
                                                                                                        ea nECo  f
                                                                                                                 fic
                                                                                                                   ia
                                                                                                                    lfora n
acceptab
       le(toth elega
                   lenti
                       ty)premiuma ndun dera cceptab
                                                   l e(totheECo  ff
                                                                  icia
                                                                     l)policyc ond
                                                                                 it
                                                                                  io n
                                                                                     s.
                                                                                      [18]I nthiscontex
                                                                                                      t,theR im a
                                                                                                                riFoundat
                                                                                                                        io n
                                                                                                                           ,
whi
  c hw asestab
             lishedwiththegoalofassis
                                    tinga nds upport
                                                   i ngECo  ff
                                                             ic
                                                              ia ls
                                                                  ,arrangedthatinth eme a
                                                                                        ntimeac  o
                                                                                                 lle
                                                                                                   ctiveinsu
                                                                                                           r ancepol
                                                                                                                   icyexistsforthe
l
iabili
     tyo fECo  f
               fic
                 ial
                   s.Inaddit
                           ion,itmayb epo ssibleforth eliab
                                                          il
                                                           ityri
                                                               s ksofana t
                                                                         torneyw hoisa ppo
                                                                                         inteda sanECo  f
                                                                                                        fic
                                                                                                          ialtob ecover
                                                                                                                      e dbyh is
ownp rofess
          ionalliab
                  ili
                    tyinsuranceinsom ecirc
                                         um  stanc
                                                 e s
                                                   .

Second,theECc  ande
                  termineba
                          s edonP a
                                  ra.6ofA r
                                          tic
                                            le2:357DCC ,wh
                                                         ichwasn ewlya ddedin2 013
                                                                                 ,tha
                                                                                    tthelega
                                                                                           lenti
                                                                                               typaysth e‘rea
                                                                                                            s on
                                                                                                               ableand
rea
  s onablyincu
             rredcostsofde
                         fense’oftheECo f
                                        fic
                                          ialinthemat
                                                    terofde
                                                          term
                                                             iningl
                                                                  i a
                                                                    bil
                                                                      itydu etoim p
                                                                                  rope
                                                                                     rp e
                                                                                        rfo
                                                                                          rm anceo
                                                                                                 fdu t
                                                                                                     iesd u
                                                                                                          ringthe
tem pora
       rya ppo
             intm e
                  nt.Ofcour
                          s e
                            ,thelia
                                  bil
                                    ityr
                                       iski
                                          tselfhasno
                                                   tyetbee
                                                         nremov edbythis.IntheZw age
                                                                                   rmand ec
                                                                                          is
                                                                                           ion,inc
                                                                                                 ide
                                                                                                   nta
                                                                                                     lly,theECr ul
                                                                                                                 e d
pr
 iortoth i
         spo s
             sibi
                li
                 tybeinganchoredinl
                                  awth a
                                       tinthep os
                                                sib
                                                  leca
                                                     setha
                                                         ttheECt ru
                                                                  steeinqu es
                                                                            tionw ou
                                                                                   ldbeh e
                                                                                         ldli
                                                                                            able
                                                                                               ,thecostsw ouldbecharge
                                                                                                                     d
toth ecom pany
             .[19]

Inthee-T
       rac
         tiondeci
                sion,how eve
                           r,i
                             tw asgo
                                   ingtoofa
                                          rfortheEC(un de
                                                        rst
                                                          andably
                                                                )toawardpre
                                                                          lim
                                                                            inaryrel
                                                                                   iefforobl
                                                                                           iga
                                                                                             toryrenunc
                                                                                                      ia
                                                                                                       tionofa
li
 abi
   lityc
       laimandin dem n
                     if
                      icat
                         ionofanECd ir
                                     ecto
                                        rbystakehold
                                                   ers
                                                     .[20
                                                        ]Acco
                                                            rdingtoth
                                                                    eEC ,t
                                                                         hisr
                                                                            equestexceededth
                                                                                           eelas
                                                                                               tic
                                                                                                 ityofArt
                                                                                                        icl
                                                                                                          e2 :349a
Par
  a.2DCC ,am ongoth e
                    rthing
                         sb ec
                             auseth
                                  ereques
                                        tedre
                                            lie
                                              fc oul
                                                   dno tbecon
                                                            sider
                                                                edprov
                                                                     isi
                                                                       onalac
                                                                            cordingtoit
                                                                                      sn a
                                                                                         tur
                                                                                           eanda l
                                                                                                 sob e
                                                                                                     causeabinding
ef
 fectaga
       ins
         tp a
            rti
              esn otinvo
                       lvedinthelaw
                                  suitwasin
                                          tended
                                               .

L
iab
  ili
    tyinsu
         ra n
            ceo rindemni
                       fica
                          tionoftheleg
                                     alent
                                         ity
                                           ,how eve
                                                  r,doesn o
                                                          tta k
                                                              eaw ayfromth efac
                                                                              ttha
                                                                                 tliab
                                                                                     il
                                                                                      ityclaims–e venifth
                                                                                                        eylackanyleg
                                                                                                                   al
g
rounds–c anbee x
               trem e
                    lyunpleasan
                              tfortheECo f
                                         fic
                                           ia
                                            linq ue
                                                  st
                                                   ion.N otonlydoesh enotescapespe
                                                                                 ndingtimeon mountingad e
                                                                                                        fense
                                                                                                            ;(improp
                                                                                                                   er)
p
res
  s u
    reisalsoexer
               t edonhiminthisw aytodanc
                                       etothetuneofthepartyw hoisc
                                                                 l a
                                                                   im ingli
                                                                          abi
                                                                            li
                                                                             tyagains
                                                                                    thim.A ndthisi
                                                                                                 sh appen
                                                                                                        ingatat
                                                                                                              im e
w
hentheECo ffic
             ialge n
                   era
                     llyurgent
                             lyn e
                                 edshi
                                     stimeinordertoprot
                                                      ectthelegalent
                                                                   ityfromitsdemise
                                                                                  .T he
                                                                                      rearem u
                                                                                             ltiplee xampl
                                                                                                         esofEC
d
ire
  ctor
     sw hoa sk
             edth eECtor e
                         lievethemofthei
                                       rfunct
                                            ionbecauseofong o
                                                            inglia
                                                                 bil
                                                                   ityc la
                                                                         ims.
                                                                            [2 1
                                                                               ]TheECdo esnotthenalwaysappoin
                                                                                                            tan ew
o
ff
 icia
    l,m e
        aningthattherel
                      iefgr
                          a n
                            tedbytheECi sfru
                                           str
                                             ate
                                               da ndthelegalent
                                                              itywindsupinth esamerudder
                                                                                       lesspos
                                                                                             itionasb e
                                                                                                      for
                                                                                                        e.

Cons
   ideredina ndofit
                  sel
                    f,thi
                        sisobvious
                                 lya nundes
                                          irabl
                                              ed eve
                                                   lopment
                                                         .H  ow
                                                              ever
                                                                 ,the
                                                                    sew i
                                                                        llg e
                                                                            nera
                                                                               llybeprec
                                                                                       ise
                                                                                         lyth ec as
                                                                                                  esinw hichtheliab
                                                                                                                  il
                                                                                                                   ity
cl
 aimisno tobvious
                lyunfounded,inw h
                                ichtheECo ff
                                           icia
                                              lc anbecaus
                                                        edtow ave
                                                                r.Spec
                                                                     if
                                                                      ica
                                                                        llyinthec a
                                                                                  sesinw h
                                                                                         ic htheliab
                                                                                                   il
                                                                                                    ityclaimdo esnot
al
 readyturnouttobed e
                   fect
                      iveuponc urs
                                 oryinves
                                        tiga
                                           tion
                                              ,t h
                                                 eredoesnotseemtobeanyreasontodenyap ar
                                                                                      tytherighttom akealiabi
                                                                                                            li
                                                                                                             tyclaim.
Thespec
      ialcircumst
                ancesofthepo s
                             it
                              ionoftheECo ff
                                           icia
                                              lc anbet
                                                     akenintoaccountwhenapply
                                                                            ingthestanda
                                                                                       rdsofA rtic
                                                                                                 les6:162a nd2:9DCC
it
 sel
   f.W henthisissupp
                   lem en
                        tedw i
                             thg ua
                                  rante
                                      esforthec o
                                                stsofde
                                                      fenseandarealpo
                                                                    ssib
                                                                       il
                                                                        ityalsoexi
                                                                                 stsfo
                                                                                     rthec om p
                                                                                              a nytopurchaseli
                                                                                                             a b
                                                                                                               il
                                                                                                                ity
insu
   rancef o
          rtheECo ff
                   icia
                      l,thepos
                             it
                              ionoftheECo ffic
                                             ialseemsre
                                                      asonablypro
                                                                tec
                                                                  ted
                                                                    .
            Case 1:20-mc-00199-JGK-OTW Document 17-14 Filed 05/15/20 Page 6 of 14
                                                                          ©O
                                                                           nde
                                                                             rnem
                                                                                ing
                                                                                  sre
                                                                                    chtU
                                                                                       pda
                                                                                         tesa
                                                                                            nno
                                                                                              tat
                                                                                                ion
                                                                                                  sOR
                                                                                                    _201
                                                                                                       5_03
                                                                                                          76



5N
 ew:th
     ees
       crowp
           rov
             is
              ionin‘
                   spe
                     cia
                       lca
                         ses
                           ’

IntheCunicodec
             is
              iono fOc
                     tobe
                        r27,2 01
                               5,m ores ub
                                         stan
                                            ceisgiventoth
                                                        eindemn
                                                              ifi
                                                                cationpos
                                                                        sib
                                                                          il
                                                                           ityout
                                                                                linedabov
                                                                                        eint h
                                                                                             atanesc
                                                                                                   rowp rovi
                                                                                                           sioncan
becrea
     tedinadd
            iti
              on.[22
                   ]Indemn
                         if
                          ica
                            tion
                               ,a f
                                  teral
                                      l,do e
                                           snotoffe
                                                  rm  u
                                                      chofaguar
                                                              anteeifth
                                                                      elega
                                                                          lenti
                                                                              tyits
                                                                                  elfh
                                                                                     asnoa s
                                                                                           s e
                                                                                             ts
                                                                                              .T hee
                                                                                                   scrowp rovi
                                                                                                             sion
seemsto metobealogi
                  cals
                     tepi
                        nthi
                           sc on
                               t e
                                 xtpriortoaposs
                                              ibleru
                                                   lingbytheECb a
                                                                se donArt
                                                                        icl
                                                                          e2:357P a
                                                                                  ra.6DCC ,andthensp
                                                                                                   ecif
                                                                                                      ical
                                                                                                         lyw hen
ther
   eisana c
          tua
            lriskth
                  atth
                     elega
                         lent
                            ityotherwis
                                      eh asnoasse
                                                tsforthecos
                                                          tso
                                                            fdefense.

TheECs ta
        testha
             titcons
                   ider
                      st h
                         eescrowprovi
                                    sionnecess
                                             ary‘inthi
                                                     sspec
                                                         ia
                                                          lcase
                                                              .’W ha
                                                                   texa
                                                                      ct
                                                                       lym ake
                                                                             sthi
                                                                                sc as
                                                                                    es p
                                                                                       ecia
                                                                                          lisnote nt
                                                                                                   ire
                                                                                                     lyclea
                                                                                                          rfrom
thedec
     isionits
            elf
              .ECo f
                   fic
                     ial
                       sarevir
                             tua
                               llyalwaysemployedinc a
                                                    seofadead
                                                            lockcau
                                                                  sedbyadif
                                                                          fer
                                                                            enceofopini
                                                                                      ona boutthest
                                                                                                  rat
                                                                                                    egytob e
pur
  sued
     .T he ya
            reg e
                nera
                   llysuppos
                           edtom akedecis
                                        ionstha
                                              tw orkoutneg
                                                         at
                                                          ive
                                                            lyforoneormor
                                                                        eofthepar
                                                                                tiesinvo
                                                                                       lved.Inthisca
                                                                                                   se,oneofthe
sha
  reholde
        rsa ppa
              ren
                tlyres
                     is
                      tedtoothan
                               dn ai
                                   la g
                                      ains
                                         tthecoursechose
                                                       nbytheECo f
                                                                 fic
                                                                   ia
                                                                    l.Tha
                                                                        tdoesnotyesseeme x
                                                                                         c ep
                                                                                            tion
                                                                                               alorspeci
                                                                                                       alinandof
it
 sel
   f.

However
      ,thecons
             id e
                rati
                   on‘th a
                         tt h
                            eECo  ff
                                   icia
                                      lsm us
                                           toperateinanenvi
                                                          ronment(.
                                                                  ..
                                                                   )inw hicheve
                                                                              rystepth a
                                                                                       ttheytakeisth
                                                                                                   reate
                                                                                                       nedw i
                                                                                                            thaliab
                                                                                                                  il
                                                                                                                   ity
cl
 aim’im p
        lie
          sthatIMRw  asals
                         ono tinac
                                 tiveouts
                                        ideofthec our
                                                    ts
                                                     .T h
                                                        e(thr
                                                            eat
                                                              so f
                                                                 )liabi
                                                                      li
                                                                       tycla
                                                                           imsthatw ouldpossib
                                                                                             lybea ccumula
                                                                                                         ting
                                                                                                            ,com b
                                                                                                                 ined
wi
 ththefac
        tthatIMRtu rnedtotheECw  i
                                 thap et
                                       it
                                        iontha
                                             t,ifithadbeengran
                                                             ted
                                                               ,w ouldh a
                                                                        veeffe
                                                                             ctiv
                                                                                elythw ar
                                                                                        tedthecour s
                                                                                                   ec hosenbytheEC
of
 fic
   ial
     ,seemstoh aveconvince
                         dtheECi  nthi
                                     sc a
                                        se.TheECa  ppar
                                                      ent
                                                        lyw a
                                                            softheopi n
                                                                      ionthattheposs
                                                                                   ibil
                                                                                      ityfortheECo f
                                                                                                   fici
                                                                                                      alstobeabletoact
fre
  elyandtob eabl
               et oadopttho
                          ser e
                              solu
                                 tionstha
                                        ttheyconsiderexped
                                                         ien
                                                           tw i
                                                              thane yetothecon
                                                                             tinui
                                                                                 tya ndintheinte
                                                                                               resto
                                                                                                   fthec om p
                                                                                                            ani
                                                                                                              esw as
thre
   atene
       d.

T
heg r
    antedimmedia
               ter e
                   lie
                     fm  adeitle
                               ssat
                                  tract
                                      iveforIMR(butal
                                                    soforBSGR )toinvo
                                                                    lveCunic
                                                                           oa ndt
                                                                                h eECo f
                                                                                       fic
                                                                                         ial
                                                                                           sinanECpro
                                                                                                    ceedingor
l
iabi
   li
    typroce
          edingu nde
                   rcivillaw.Aft
                               erall
                                   ,itisnowno tj
                                               ustt
                                                  hecos
                                                      tstha
                                                          tthec ompa
                                                                   nyit
                                                                      sel
                                                                        fincur
                                                                             s,butal
                                                                                   s ot
                                                                                      hec o
                                                                                          stso
                                                                                             ftheECof
                                                                                                    fic
                                                                                                      ia
                                                                                                       l sf
                                                                                                          or
a
dviceandlega
           ldefensetha
                     ta reatanyra
                                tec h
                                    argedtothecom p
                                                  anyinw h
                                                         ichth
                                                             e yth
                                                                 emselv
                                                                      eshold50%o ftheshar
                                                                                        es,whi
                                                                                             leanam
                                                                                                  ountofEUR1 .5
m
il
 lionwasals
          oalreadyplacedine sc
                             rowforthispurp
                                          o s
                                            e.

T
hisd
   eci
     sion m
          akesi
              tint
                 ere
                   st
                    ingforECo
                            ff
                             ic
                              ia
                               lstoc
                                   omb
                                     ineth
                                         eirECd
                                              efe
                                                nseb
                                                   rie
                                                     finc
                                                        omp
                                                          ara
                                                            blec
                                                               irc
                                                                 ums
                                                                   tan
                                                                     cesw
                                                                        itha
                                                                           nind
                                                                              epe
                                                                                nde
                                                                                  ntp
                                                                                    eti
                                                                                      tio
                                                                                        nfo
                                                                                          r
s
uchanimmedia
           teesc
               rowprovi
                      sion
                         .

Thede c
      is
       ionc anthu salsosendadiscour
                                  agingsignaltop a
                                                 rtie
                                                    sw how ishtotakeact
                                                                      iona ga
                                                                            in s
                                                                               tECo ffic
                                                                                       ials(andth elegalenti
                                                                                                           tyunderthei
                                                                                                                     r
leade
    r s
      hip)b e
            foretheECinth  efu
                             ture.As ubst
                                        anti
                                           alescrowp rovi
                                                        sionw i
                                                              llnot
                                                                  ,o fcourse
                                                                           ,c omple
                                                                                  telyp r
                                                                                        ev e
                                                                                           nt(unfounde d
                                                                                                       )liabi
                                                                                                            lityc
                                                                                                                laimsand
subsequen
        tc ourtproce e
                     dings
                         ,butw i
                               llposs
                                    iblylimitthem.Su chrel
                                                         i e
                                                           falsole
                                                                 adstoth ecir
                                                                            c umst
                                                                                 anceth a
                                                                                        tthec o
                                                                                              stsfora dvi
                                                                                                        cea ndlega
                                                                                                                 ld ef
                                                                                                                     enseofthe
ECo f
    fici
       als–d iff
               ere n
                   tlythanincaseofaclaimund erl
                                              ia b
                                                 il
                                                  ityinsurance–wil
                                                                 lb epassedthroughon e-to-
                                                                                         onetothel e
                                                                                                   gale n
                                                                                                        tityfromfundsthatare
dir
  ect
    lyav ai
          lableforth a
                     tpurpose
                            .N ow,al
                                   tho ughitw a
                                              sa l
                                                 s oal
                                                     readypo ss
                                                              ibl
                                                                etoa sse
                                                                       rtthesecost
                                                                                 sa gains
                                                                                        tthelega
                                                                                               le nt
                                                                                                   itye venw i
                                                                                                             thoutanescrow
prov
   ision
       ,t headdit
                io na
                    ld i
                       scoura
                            gingeffe
                                   cto fanescrowp rovis
                                                      ionh asaneff
                                                                 ects p
                                                                      ecif
                                                                         ical
                                                                            lyinthosec ase
                                                                                         sinw hichthele ga
                                                                                                         le nt
                                                                                                             itywouldposs
                                                                                                                        ibly
nothavea nyasset
               sw ithoutsuchanescrowp rovi
                                         sion,and/ortheescrowprovis
                                                                  iona ddi
                                                                         tiona
                                                                             llyputspr e
                                                                                       ssureontheliquidi
                                                                                                       tyo fthelega
                                                                                                                  le n
                                                                                                                     ti
                                                                                                                      ty.

Inthatcontext
            ,thequ e
                   stiona
                        rise
                           so funde
                                  rw  ha
                                       tcir
                                          cum s
                                              tancesanescrowprovis
                                                                 ionisreasonab
                                                                             leanddes
                                                                                    irab
                                                                                       le.Spe c
                                                                                              if
                                                                                               ical
                                                                                                  lyincaseo fl
                                                                                                             iabi
                                                                                                                li
                                                                                                                 ty
cl
 aim stha
        tm ere
             lys e
                 emtos  e
                        rvetoe xe
                                rtp
                                  r es
                                     sureontheECo ffic
                                                     ial
                                                       s,i
                                                         tisalsointhein
                                                                      teres
                                                                          tofthelega
                                                                                   lent
                                                                                      ityit
                                                                                          selfthatthe
                                                                                                    secost
                                                                                                         sa renotcharged
sol
  elytoitsaccount
                ,b u
                   tt ha
                       tcol
                          latera
                               lcanalsobeprovidedforth
                                                     ispurpose
                                                             .T hi
                                                                 sa pp
                                                                     liesal
                                                                          lthem o
                                                                                rew he
                                                                                     nth eECo ff
                                                                                               icia
                                                                                                  lsareconside
                                                                                                             ring
res
  ig n
     ing.Th epos
               sibi
                  lityofcre
                          atinganescrowprovi
                                           sionc a
                                                 na l
                                                    soreducetheri
                                                                skofu ndes
                                                                         iredse
                                                                              lec
                                                                                tionofECo ff
                                                                                           icia
                                                                                              lsfromthesta
                                                                                                         rt.Inthi
                                                                                                                sc on
                                                                                                                    text,
JosephusJi
         tt
          ar emarksinhisnoteun d
                               erthee-T
                                      ract
                                         iond e
                                              cis
                                                ionthatthem e
                                                            reriskofget
                                                                      tinginvo
                                                                             lvedinprocee
                                                                                        dingsthatarehope
                                                                                                       lessfromthes t
                                                                                                                    art
canb eareasonnottoa cce
                      ptana ppo
                              intmentasanECo  f
                                              fic
                                                ial
                                                  .[23]

Th
 eexten
      ttow hichthel
                  ia b
                     ilitycla
                            im sinthiscaseappe
                                             aredunf
                                                   ounde
                                                       da ccord
                                                              ingtothejudgme
                                                                           ntofth
                                                                                eEC,andwheth
                                                                                           erth
                                                                                              isisafac
                                                                                                     torthatwas
ta
 kenin
     toc ons
           idera
               tion
                  ,i sno ta
                          p p
                            arentfromth edec
                                           is
                                            ion.Theamoun
                                                       tthatc a
                                                              nb epl
                                                                   acedinesc
                                                                           row(EUR1.5mi
                                                                                      ll
                                                                                       ion)seemsr
                                                                                                em a
                                                                                                   rkablyhighto me
                                                                                                                 .
Wh
 endete
      rminingthesizeo ftheam ounttob epla
                                        cedinesc
                                               row,i
                                                   tisnece
                                                         ssaryin myopin
                                                                      iontoal
                                                                            socons
                                                                                 ide
                                                                                   rwhe
                                                                                      therth
                                                                                           isdo e
                                                                                                sn o
                                                                                                   tunn e
                                                                                                        cessa
                                                                                                            rily
pu
 tpres
     sureontheliqui
                  dityo fthelega
                               le nt
                                   ity.

Inthiscon
        text
           ,iti salsonota p
                          paren
                              tfromthed eci
                                          sionw he
                                                 thertherewasdisc
                                                                ussionofl
                                                                        iab
                                                                          ili
                                                                            tyinsur
                                                                                  anceinth
                                                                                         iscase
                                                                                              .Gr a
                                                                                                  ntingapet
                                                                                                          it
                                                                                                           ionforan
escrowprov
         ision,in s
                  ofarasitre
                           la
                            testothec o
                                      stsforadvic
                                                ea ndlegalde
                                                           fenseoftheECo f
                                                                         fici
                                                                            alsth
                                                                                em se
                                                                                    lves
                                                                                       ,seemsto m
                                                                                                etob  esomewhatm o
                                                                                                                 re
dif
  ficu
     ltwhenitiss hownthatinsu
                            ranceexi
                                   ststhatoffe
                                             rssuf
                                                 ficien
                                                      tc ov
                                                          erag
                                                             e.Ifnos a
                                                                     ti
                                                                      sfa
                                                                        ctoryinsu
                                                                                rancehasye
                                                                                         tb e
                                                                                            enpurchased,al
                                                                                                         thought
                                                                                                               hisison
                                                                                                                     e
oftheposs
        ibi
          liti
             es,thep ar
                      tythatfe
                             arsthegran
                                      to fanescrowp rov
                                                      isionwouldpossib
                                                                     lybeabletost
                                                                                il
                                                                                 lofferth
                                                                                        isasanal
                                                                                               terna
                                                                                                   tivetha
                                                                                                         trepl
                                                                                                             acesthe
escrowprov
         isioninw  holeorinpar
                             t.

Giventheforego
             ing,final
                     ly,itisapprop
                                 ria
                                   tetotheremarktha
                                                  tevena f
                                                         teradd
                                                              ingtheescrowprovi
                                                                              sionfromtheCunicodeci
                                                                                                  siontothepackageof
pro
  te c
     tivemeasure
               sf orECo ff
                         ici
                           als
                             ,theri
                                  sksforECo f
                                            fici
                                               alshavenotyetbeencom p
                                                                    let
                                                                      elyremoved.T hee
                                                                                     scrowprov
                                                                                             ision
                                                                                                 ,afte
                                                                                                     rall
                                                                                                        ,onlyextendsto
securi
     tyforthecos
               t sofa dv
                       iceandlega
                                ld e
                                   fenseofth
                                           eECo  f
                                                 fic
                                                   ia
                                                    ls.Ifthel
                                                            iab
                                                              ili
                                                                tyofanECo  f
                                                                           fic
                                                                             ia
                                                                              lisu l
                                                                                   tima
                                                                                      telyde
                                                                                           terminedincourt
                                                                                                         ,heisrequi
                                                                                                                  red
top aythedam ag
              esa ri
                   singwithou
                            th av
                                ingrecour
                                        setothelega
                                                  lenti
                                                      ty.Thismaysti
                                                                  llleadtot
                                                                          hesitua
                                                                                tionth
                                                                                     ata nECoff
                                                                                              icia
                                                                                                 lw i
                                                                                                    llwanttores
                                                                                                              ignhis
off
  iceb e
       causethepr e
                  ssurebecomestoogrea
                                    t.

6C
 onc
   lus
     ion

Inth
   eCun
      icod
         eci
           sion
              ,th
                eECg
                   ran
                     tsa
                       nex
                         ten
                           siv
                             ees
                               crowp
                                   rov
                                     is
                                      ionth
                                          ata
                                            lsoe
                                               xte
                                                 ndst
                                                    ose
                                                      cur
                                                        eth
                                                          eco
                                                            stso
                                                               fle
                                                                 gala
                                                                    dvi
                                                                      cea
                                                                        ndd
                                                                          efe
                                                                            nseag
                                                                                ains
                                                                                   tpe
                                                                                     rson
                                                                                        al
           Case 1:20-mc-00199-JGK-OTW Document 17-14 Filed 05/15/20 Page 7 of 14
                                                                     ©O
                                                                      nde
                                                                        rnem
                                                                           ing
                                                                             sre
                                                                               chtU
                                                                                  pda
                                                                                    tesa
                                                                                       nno
                                                                                         tat
                                                                                           ion
                                                                                             sOR
                                                                                               _201
                                                                                                  5_03
                                                                                                     76



l
iab
  il
   ityc
      la
       imsa
          gain
             stECo
                 ff
                  ic
                   ial
                     s.A
                       cco
                         rdingtot
                                heEC
                                   ,su
                                     chap
                                        rov
                                          is
                                           ioni
                                              sne
                                                ces
                                                  sarya
                                                      ndg
                                                        ran
                                                          tab
                                                            leint
                                                                hiss
                                                                   pec
                                                                     ia
                                                                      lca
                                                                        se.

L
iab
  il
   ityc
      la
       im sth
            atfol
                lowon ea
                       not
                         hera
                            tar
                              api
                                dpa
                                  cea
                                    nd/o
                                       rot
                                         her(un
                                              fou
                                                nde
                                                  d)a
                                                    ttem
                                                       ptstoo
                                                            bst
                                                              ruc
                                                                tth
                                                                  eco
                                                                    urs
                                                                      echo
                                                                         senbyth
                                                                               eECo
                                                                                  ff
                                                                                   ic
                                                                                    ia
                                                                                     lss
                                                                                       eemto
c
ons
  truesuc
        has pec
              ia
               lc a
                  se.

In m
   yopinion
          ,theescrowprovi
                        sionisawelc
                                  om ea dd
                                         itiontot
                                                h emean
                                                      sofprot
                                                            ect
                                                              ingECo f
                                                                     fic
                                                                       ia
                                                                        l s
                                                                          .Th ere
                                                                                sul
                                                                                  tofthisistha
                                                                                             ttheECo ffi
                                                                                                       cia
                                                                                                         lcan
(c
 ont
   inueto)focu
             so nthet
                    asksforw h
                             ichhew a
                                    sa ppointedwi
                                                thoutbe
                                                      ingpre
                                                           sent
                                                              edwithth
                                                                     ebillfori
                                                                             thimsel
                                                                                   finth eformofc o
                                                                                                  stsfo
                                                                                                      rm oun
                                                                                                           tinga
de
 fensebe
       c au
          sethel
               e ga
                  lent
                     ityitse
                           lfhasnoass
                                    etsf o
                                         rthispurpo
                                                  se.Fu
                                                      rthe
                                                         rmore
                                                             ,thi
                                                                salsose
                                                                      rvestheint
                                                                               eres
                                                                                  tofthel e
                                                                                          galen
                                                                                              tityi
                                                                                                  tsel
                                                                                                     f.

N
ote
  s

[1
 ]A .R
     .J.C ro
           ise
             tvanU che
                     len,Ve
                          rlengs
                               tukvandevennoo
                                            tscha
                                                pofv anderec
                                                           hter
                                                              ?D epos
                                                                    iti
                                                                      ev andedoo rdeOndernemingskam e
                                                                                                    rbenoemde
be
 stuur
     derse ncommiss
                  ari
                    ssen[Anex
                            t ens
                                iono
                                   fthecom pa
                                            nyorofthejudge
                                                         ?T hepos
                                                                it
                                                                 ionofthedir
                                                                           ectorsandt
                                                                                    rus
                                                                                      teesa ppo
                                                                                              int
                                                                                                e dbytheEnt
                                                                                                          erp
                                                                                                            ris
                                                                                                              e
Chambe
     r],in:M.H ol
                tze
                  r,A.F
                      .J.A
                         .L e
                            ijt
                              en &D.J
                                    .O r
                                       anje(ed
                                             s.
                                              ),Gesc
                                                   hrif
                                                      tenvanwegedeV e
                                                                    renig
                                                                        ingCo rpora
                                                                                  teLit
                                                                                      ig a
                                                                                         tion2007-2008
                                                                                                     ,par
                                                                                                        t97,
De
 v e
   nte
     r:K luwer2008
                 .

[2]D.D.K r
         op,C.
             J.Scho
                  lte
                    n &B.E.Verbu
                               rgt
                                 ,D et
                                     ijd
                                       eli
                                         jkeb
                                            estuu
                                                rder
                                                   :da
                                                     adk
                                                       rach
                                                          tigo
                                                             peier
                                                                 enlop
                                                                     en[Thetempo
                                                                               rarydi
                                                                                    rec
                                                                                      tor
                                                                                        :wa
                                                                                          lkingdec
                                                                                                 is
                                                                                                  ive
                                                                                                    lyon
eggs
   ],in:M.H o
            lt
             zer
               ,A.F.
                   J.A.L
                       eij
                         ten &D.J
                                .O r
                                   a n
                                     je(
                                       eds.
                                          ),Gesch
                                                ri
                                                 fte
                                                   nvanw
                                                       egedeVere
                                                               nig
                                                                 ingCorpo
                                                                        rat
                                                                          eLit
                                                                             iga
                                                                               tion2014
                                                                                      -2015
                                                                                          ,p a
                                                                                             rt128
                                                                                                 ,Deven
                                                                                                      ter
                                                                                                        :
Kluwer2015
         ,p.193f
               .
[3
 ]Cro
    ise
      tva
        nUc
          hel
            en2
              008
                ,p.229
                     .

[4
 ]Am
   ste
     rdamCou
           rto
             fApp
                eal(EC
                     )Oc
                       tob
                         er27
                            ,201
                               5,ECL
                                   I:NL
                                      :GHAMS
                                           :2015
                                               :43
                                                 79.

[5
 ]Am st
      erd
        amCourto
               fAppe
                   al(EC)Sep
                           tember2
                                 ,2015
                                     ,ECLI
                                         :NL:GHAMS:201
                                                     5:3
                                                       981
                                                         .Inadec
                                                               is
                                                                iono
                                                                   fSe
                                                                     ptem
                                                                        b e
                                                                          r3,2015
                                                                                ,thed
                                                                                    ire
                                                                                      cto
                                                                                        rand
cu
 stod
    ianweres
           ubs
             equ
               ent
                 lyappo
                      int
                        ed(Ams
                             terdamCou
                                     rto
                                       fA pp
                                           eal(EC
                                                )Sep
                                                   tembe
                                                       r3,201
                                                            5,ECLI
                                                                 :NL
                                                                   :GHAMS:2015
                                                                             :362
                                                                                6).

[6]Al
    thoug
        hth
          isi
            sno
              tap
                par
                  enta
                     ssu
                       chf
                         romth
                             ede
                               cis
                                 ion
                                   ,Cun
                                      icow
                                         il
                                          lth
                                            enb
                                              ere
                                                pre
                                                  sen
                                                    tedbyth
                                                          eECd
                                                             ire
                                                               cto
                                                                 r,po
                                                                    ssi
                                                                      blys
                                                                         uppo
                                                                            rte
                                                                              dbyth
                                                                                  eBSGR
di
 rec
   tor
     .

[7]Am ongothers,Krop
                   ,S cho
                        lte
                          n &V e
                               rburgt20 15,p.223
                                               ,S .L.Slu
                                                       ijt
                                                         ers,Deaanspra
                                                                     kel
                                                                       ijkhe
                                                                           idvaneendoordeOKinh  e
                                                                                                tk a
                                                                                                   dervaneen
enquê
    teproc
         e dureaange
                   ste
                     ldebestuu
                             rde
                               r[T hel
                                     i abi
                                         li
                                          tyofad irec
                                                    torappoin
                                                            tedbytheECi nthecont
                                                                               extofaninqu
                                                                                         iryproce
                                                                                                eding]
                                                                                                     ,V&O19  99
                                                                                                              ,p.2
                                                                                                                 8;
di
 ffe
   ren
     tly:M .W.J o
                sephusJi
                       tta
                         ,D eaan
                               sprakel
                                     ijkheidvandoo rdeO nde
                                                          rn em
                                                              ingskamerbenoemdebes
                                                                                 tuurde
                                                                                      rsencomm is
                                                                                                sari
                                                                                                   ssen[Th
                                                                                                         eliabi
                                                                                                              li
                                                                                                               tyo
                                                                                                                 f
di
 rec
   torsandtrustee
                sa p
                   point
                       edb yth
                             eEnterpr
                                    iseCh  amb
                                             er],in
                                                  :C .J
                                                      .M .Klaas
                                                              senetal(ed
                                                                       s.)
                                                                         ,A an
                                                                             sprak
                                                                                 el
                                                                                  ijk
                                                                                    h e
                                                                                      idinber
                                                                                            o e
                                                                                              p,bedri
                                                                                                    jfofambt
(Onder
     z oe
        ksc e
            ntrumO ndern
                       eming&R  e
                                cht,part2 5
                                          ),De v
                                               e n
                                                 ter:Kluwer2003,p.468.

[8
 ]Seethees
         tab
           li
            shedc a
                  selawoftheECinthi
                                  sarea
                                      :am ongoth
                                               ers
                                                 ,Amst
                                                     erd
                                                       amCou
                                                           rto
                                                             fA pp
                                                                 eal(EC)11Decem
                                                                              ber2013
                                                                                    ,JOR2 014
                                                                                            /36w
                                                                                               ithno
                                                                                                   te
byJose
     phusJ
         it
          ta(Slo
               terva
                   art
                     zie
                       kenhu
                           is)
                             ,Am st
                                  erdamCourtofAppea
                                                  l(EC
                                                     )19Ap
                                                         ri
                                                          l2007
                                                              ,JOR20 07
                                                                      /142(B
                                                                           egeman
                                                                                ),andAms
                                                                                       terdamCou
                                                                                               rtof
Appe
   al(EC)18Octobe
                r20 13
                     ,ARO20 13/15
                                9(G r
                                    eencho
                                         ice)
                                            .

[9
 ]T hi
     sisd
        eriv
           e d
             ,am ongo
                    the
                      rth
                        ings
                           ,fromtheZwage
                                       rma
                                         ndeci
                                             sion,inw
                                                    hic
                                                      hth
                                                        eSupr
                                                            em eCou
                                                                  rtr
                                                                    ule
                                                                      dint
                                                                         hes
                                                                           amew
                                                                              ayinth
                                                                                   ema
                                                                                     tte
                                                                                       rofa
                                                                                          nEC
of
 fic
   ia
    l:HR4O ctobe
               r20 02
                    ,JOR2002
                           /214withno
                                    tebyVand
                                           enI ng
                                                h(Zwage
                                                      rmanB
                                                          eheer
                                                              ).

[10]Inthi
        sc on
            tex
              t,s
                e eamongotherth
                              ingsHR27Febru
                                          ary2015
                                                ,NJ2015
                                                      /240wi
                                                           thnotebyPvS(
                                                                      ING/Deuzem
                                                                               anc.s
                                                                                   .)
                                                                                    ,HR10January1997,NJ
1997/
    36 0withnot
              eby Maei
                     jer(Sta
                           leman/Vand
                                    eVen)
                                        ,P.D.Olde
                                                n,D
                                                  eOK- commis
                                                            sar
                                                              is[TheECt
                                                                      rus
                                                                        tee
                                                                          ],in
                                                                             :M.J.Kroe
                                                                                     zee
                                                                                       tal
                                                                                         ,B e
                                                                                            stuurentoe
                                                                                                     zic
                                                                                                       ht
(Ui
  tga v
      env anwegeh
                etIns
                    ti
                     tuutv oo
                            rO nde
                                 rnem
                                    ing
                                      sre
                                        chtN o
                                             .67)
                                                ,Deve
                                                    nte
                                                      r:Kluw
                                                           er2009,p
                                                                  .131-
                                                                      132
                                                                        ,Krop,Sc
                                                                               hol
                                                                                 ten&V e
                                                                                       rbu
                                                                                         rgt2015,p
                                                                                                 .2 20
                                                                                                     ,and
Cro
  ise
    tv anU ch
            elen2008
                   ,p.23 0
                         .

[11
  ]Am
    ste
      rdamCou
            rto
              fApp
                 eal(EC
                      )14D
                         ecem
                            ber200
                                 7,JOR20
                                       08/
                                         34w
                                           ithno
                                               tebyJ
                                                   ose
                                                     phu
                                                       sJi
                                                         tta(
                                                            e-T
                                                              rac
                                                                tion
                                                                   ),r
                                                                     .o
                                                                      .3.
                                                                        4.
[12
  ]Cr
    ois
      etv
        anU
          che
            len20
                08,p
                   .22
                     9an
                       dJo
                         sep
                           husJ
                              it
                               ta2
                                 003
                                   ,p.4
                                      66.

[13
  ]Kr
    op,S
       cho
         lte
           n &V
              erb
                urg
                  t2015
                      ,p.2
                         21-
                           223
                             .

[14
  ]Re
    gard
       ingt
          heECt
              rus
                tee
                  :Ol
                    den2
                       009
                         ,p.13
                             1-1
                               32.

[15
  ]Se
    eAr
      t.2
        :35
          1DCC
             .

[16
  ]Am
    ste
      rdamCou
            rto
              fApp
                 eal
                   ,29N
                      ovem
                         ber2001
                               ,JOR2
                                   002
                                     /7.

[17
  ]HR4O
      cto
        ber2
           002
             ,NJ20
                 02/55
                     6.

[18
  ]S eeamongoth
              ersJo
                  sephusJi
                         tta2003andF.Eik
                                       elbo
                                          om,H o
                                               ekne
                                                  edba
                                                     ari
                                                       s(depo
                                                            si
                                                             tievan
                                                                  )eent
                                                                      ijd
                                                                        eli
                                                                          jkeb
                                                                             estu
                                                                                urder[Howm a
                                                                                           lle
                                                                                             abl
                                                                                               ei s(
                                                                                                   the
pos
  it
   ionof)atempo
              raryd
                  irec
                     tor]
                        ,in
                          :M .H o
                                ltz
                                  er,A.F
                                       .J
                                        .A.Le
                                            ij
                                             ten &D
                                                  .J
                                                   .Oran
                                                       je(
                                                         eds
                                                           .)
                                                            ,G es
                                                                chr
                                                                  if
                                                                   tenvanweged
                                                                             eV ere
                                                                                  nigingCo
                                                                                         rpo
                                                                                           rateL
                                                                                               itiga
                                                                                                   tion
2011-
    2012
       ,p a
          rt112
              ,D ev
                  ente
                     r:Kluw e
                            r2012,p.111
                                      .

[19
  ]Am
    st
     erd
       amCou
           rto
             fApp
                eal
                  ,29N
                     ovem
                        ber2001
                              ,JOR2
                                  002
                                    /7.
        Case 1:20-mc-00199-JGK-OTW Document 17-14 Filed 05/15/20 Page 8 of 14
                                                      ©O
                                                       nde
                                                         rnem
                                                            ing
                                                              sre
                                                                chtU
                                                                   pda
                                                                     tesa
                                                                        nno
                                                                          tat
                                                                            ion
                                                                              sOR
                                                                                _201
                                                                                   5_03
                                                                                      76



[20
  ]Am
    ste
      rdamCou
            rto
              fApp
                 eal(EC
                      )14D
                         ecem
                            ber200
                                 7,JOR20
                                       08/
                                         34w
                                           ithno
                                               tebyJ
                                                   ose
                                                     phu
                                                       sJi
                                                         tta(
                                                            e-T
                                                              rac
                                                                tion
                                                                   ).

[21
  ]Thi
     soccu
         rre
           d,in
              tera
                 lia
                   ,int
                      hee
                        -T
                         rac
                           tionc
                               asec
                                  ite
                                    dinN
                                       ote1
                                          1,a
                                            ndi
                                              nth
                                                eca
                                                  seth
                                                     atle
                                                        dtoAm
                                                            ste
                                                              rdamCou
                                                                    rto
                                                                      fApp
                                                                         eal
                                                                           s(EC
                                                                              )26 M
                                                                                  ay2003
                                                                                       ,
ARO2003
      /89(Hu
           is77)
               .

[22
  ]In
    cid
      ent
        al
         ly,O
            lde
              n(2
                009
                  ,p.13
                      1)a
                        lre
                          adyl
                             is
                              tedth
                                  isa
                                    sanop
                                        tion
                                           ,wi
                                             ths
                                               omea
                                                  nno
                                                    tat
                                                      ion
                                                        s.

[23
  ]Am
    ste
      rdamCou
            rto
              fApp
                 eal(EC
                      )14D
                         ecem
                            ber200
                                 7,JOR20
                                       08/
                                         34w
                                           ithno
                                               tebyJ
                                                   ose
                                                     phu
                                                       sJi
                                                         tta(
                                                            e-T
                                                              rac
                                                                tion
                                                                   ).
      Case 1:20-mc-00199-JGK-OTW Document 17-14 Filed 05/15/20 Page 9 of 14
                                                                       ©Ond
                                                                          emem
                                                                             ing
                                                                               sre
                                                                                 chtUpd
                                                                                      ate
                                                                                        sanno
                                                                                            tat
                                                                                              iesOR_2015_0376




 comm
    ent
      aarop          G
                     ere
                       cht~ho
                            fAm
                              ste
                                rdam27
                                     -10
                                       -2015
                                           ,ECL
                                              I:NL
                                                 :GHAMS
                                                      :2015
                                                          :4379
                                                              ,(Cun
                                                                  ico
                                                                    )

 d
 atum                30
                      -08
                        -2017

 au
  teu
    r                D
                     .M.H
                        .deL
                           eeuw(
                               anno
                                  tat
                                    ie1
                                      )enM
                                         .J
                                          .R.B
                                             ron
                                               s(anno
                                                    tat
                                                      ie2
                                                        )


G
ere
  cht
    sho
      fAm
        ste
          rdam27
               -10
                 -2015
                     ,ECL
                        I:NL
                           :GHAMS
                                :2015:4379
                                         ,(Cun
                                             ico
                                               )

.Ex
1 trab
     esch
        enn
          ingvoo
               rdeOK
                   -fun
                      ctiona
                           ris
                             :dee
                                scrowvoo
                                       rzi
                                         ening
                                             .

Ind eCuni
        co-be
            sch
              ikkingstaatdeOKe  e
                                nruimeescrowvoorzien
                                                   ingtoe
                                                        ,d i
                                                           em edes t
                                                                   re k
                                                                      tto
                                                                        tzeke
                                                                            rheidvandekostenvanadvi
                                                                                                  ese nverweeri
                                                                                                              n
rechteteg
        enaansp
              rakeli
                   jks
                     tel
                       lingenvandedoordeOKb  enoemd e
                                                    funct
                                                        ionarissenpersoon
                                                                        li
                                                                         jk.Dee s
                                                                                crowvoor
                                                                                       zieningli
                                                                                               jk
                                                                                                teenwelkomeaanvul
                                                                                                                ling
opd emidde
         lenomd eOK -.
                     funct
                         ionar
                             istebes
                                   chermente gen(onge
                                                    fundeerde)drukvand ebi
                                                                         jderechtsp
                                                                                  erson
                                                                                      enb etro
                                                                                             kkenpar
                                                                                                   ti
                                                                                                    jen,zolangde
om vanghier
          vannie
               ttotonnodigeextral
                                iqu
                                  idi
                                    tei
                                      tsk
                                        rapt
                                           eb i
                                              jd erecht
                                                      spersoonl e
                                                                idt
                                                                  .

1In
  leid
     ing

D
ebeno
    emingv
         ant
           ijd
             el
              ijk
                ebe
                  stuu
                     rde
                       rs,comm
                             iss
                               ari
                                 ssenenb
                                       ehe
                                         erd
                                           ersv
                                              ana
                                                and
                                                  elendoo
                                                        rdeOnd
                                                             emem
                                                                ing
                                                                  skam
                                                                     er(h
                                                                        iem
                                                                          a:OK
                                                                             )vind
                                                                                 tdoo
                                                                                    rga
                                                                                      ans
p
laa
  tsopb etmom en
               td ate
                    ron enigheidbesta
                                    atove
                                        rd edoo rderech
                                                      tsper
                                                          soontevolgenkoe
                                                                        rs.Ve e
                                                                              lalbe
                                                                                  sta
                                                                                    ate
                                                                                      re enimpa
                                                                                              sseb
                                                                                                 innendeorganenvan
d
er e
   chtsper
         soon,dienorma
                     l ebeslu
                            itvormingonmog e
                                           lijkmaak
                                                  t.H e
                                                      tv e
                                                         rgtdaadk
                                                                ra ch
                                                                    tenvastb
                                                                           eradenhidomond
                                                                                  e       erd
                                                                                            ieo
                                                                                              rnst
                                                                                                 and
                                                                                                   igheden-als
r
ela
  tievebu
        iten
           staande
                 r-v ergaandeb es
                                lis
                                  singentenem eninbe
                                                   tb e
                                                      langvanderech t
                                                                    spe
                                                                      rsoonendem e
                                                                                 th emverbond
                                                                                            enondememing
                                                                                                       .B e
                                                                                                          sli
                                                                                                            ssing
                                                                                                                en
d
iesteevas
        tnie
           tdoo ra
                 llebe
                     l anghebbendenworden toege
                                              juich
                                                  t.

IndeI
    ite
      rat
        uurwo td
             rd  ecomplex
                        ite
                          itvand efun c
                                      tievandeti
                                               jde
                                                 li
                                                  jkbes
                                                      tuurde
                                                           ropd em
                                                                 ees
                                                                   tb ee
                                                                       ldendem
                                                                             ani
                                                                               eren oms
                                                                                      chr
                                                                                        even
                                                                                           :hijmoe
                                                                                                 tvanafb
                                                                                                       et
momen
    td th
       a ijword
              t 'gepa
                    rachu
                        t e
                          erdbinnend evennoots
                                             chap
                                                '[lJ'daadk
                                                         rach
                                                            tig
                                                              opeie
                                                                  ren!open
                                                                         '[2
                                                                           ]en'oper
                                                                                  eren
                                                                                     ineenwe
                                                                                           spenne
                                                                                                stwa
                                                                                                   arintus
                                                                                                         sen
teg
  enge
     ste
       ldebe
           langenmoe
                   two rden g
                            em  anoeuvreerd
                                          '.[
                                            3]

Dedoo rd eOK beno
                emd ebestuurder
                              s,comm i
                                     ssar
                                        iss
                                          enenb eh
                                                 eerde
                                                     rsvana andel
                                                                en(h iemaook:OK -fun c
                                                                                     tionar
                                                                                          iss
                                                                                            en)staanech
                                                                                                      t e
                                                                                                        rnietgehe
                                                                                                                el
onbeschermdindevuur
                  lini
                     e.R ech
                           tspraakenprak
                                       ti
                                        jktoneneenaant
                                                     almoge
                                                          lijkheden voord eOK-functionar
                                                                                       i somz i
                                                                                              chtewapenen indest
                                                                                                               ri
                                                                                                                jd.
Recen
    tel
      ijk-inded e
                rdeCun i
                       co-b e
                            schikk [4J
                                 ing   -heef
                                           td eOKe enmidd
                                                        ela anditwapenarsenaa
                                                                            lto egevo egd:deesc
                                                                                              rowvoor
                                                                                                    ziening
                                                                                                          .Ind ez
                                                                                                                e
bi
 jdragebespr
           eekikdew en
                     sel
                       ijkheidv ande
                                   zeontwikke
                                            ling(par
                                                   .5)
                                                     .D a
                                                        araan voora
                                                                  fg aandz a
                                                                           likeersting aanopdeCun
                                                                                                ico-bes
                                                                                                      chikkingen(par
                                                                                                                   .2)
                                                                                                                     .
V
ervo
   lgensbeh
          andelikdea
                   anspr
                       akel
                          ijkh
                             eid
                               snormenvoord eOK
                                              -func
                                                  tion
                                                     aris
                                                        sen (p
                                                             a r
                                                               .3)end
                                                                    emoge
                                                                        li
                                                                         jkhed
                                                                             en voorOK
                                                                                     -fun
                                                                                        ction
                                                                                            ari
                                                                                              ssenomz
                                                                                                    ich
t
ebes
   chermenteg
            endegevo
                   lgenvaneenaansp
                                 rak
                                   eli
                                     jks
                                       tel
                                         ling(p
                                              ar.4
                                                 ).Afge
                                                      slot
                                                         enwo rdtme
                                                                  teencon
                                                                        clus
                                                                           ie(pa
                                                                               r.6
                                                                                 ).

2D
 eCun
    ico
      -be
        sch
          ikk
            ing
              en

Cun
  icoR esou
          rcesN
              .V. (hi
                    em a
                       :Cun
                          ico
                            )houd taand
                                      eleni ne
                                             enacht
                                                  ta
                                                   lvennoo
                                                         tsch
                                                            appen
                                                                .Cunicoenhaa
                                                                           rdocht
                                                                                erv
                                                                                  ennoot
                                                                                       sch
                                                                                         appen(hiemaook:de
Cun
  ico-groep
          )houdenz
                 ichb e
                      zigme
                          tbetexplo
                                  ite
                                    ren
                                      ,d elv
                                           ene np
                                                roduce
                                                     renvanfer
                                                             ronn
                                                                ikk
                                                                  el.DeCun
                                                                         ico-g
                                                                             roepbes
                                                                                   chik
                                                                                      tonderm
                                                                                            eer ove
                                                                                                  rmijn
                                                                                                      e n en
fab
  riekenenhee
            fti
              ntot
                 aalzo
                     'n2350werkn
                               em er
                                   si ndiens
                                           t.

Cun
  icoi
     seen
        join
           tven
              tur
                evanBSGRHo
                         lding
                             s Coop
                                  era
                                    tieU
                                       .A. (h
                                            iern
                                               a:BSGR
                                                    )enIn
                                                        tern
                                                           ation
                                                               alM
                                                                 ine
                                                                   ralR
                                                                      esou
                                                                         rce
                                                                           sB.V
                                                                              .(h
                                                                                iern
                                                                                   a:IMR
                                                                                       ).Z
                                                                                         i
                                                                                         j
houdenelk50%v andea andeleninbetkap
                                  itaa
                                     lvanCun ico
                                               .Dez egel
                                                       ijkwaard
                                                              igheidkomtooktotu
                                                                              itdrukkinginb e
                                                                                            tbes
                                                                                               tuurendea lgemene
verg
   ader
      ingvana ande
                 elhoud e
                        rs(hierna
                                :ava)vanCunico.BSGRe  nIMRh  ebbenopbasi
                                                                       sv andesta
                                                                                tutenelkbetrech
                                                                                              ttotbe
                                                                                                   tdoenv ane en
bind
   endevoordrach
               tvoord eb enoemingvaneenbestuurde
                                               r.Dezeb e
                                                       stuurder
                                                              szijngez
                                                                     am en
                                                                         li
                                                                          jkbevoegdomCun i cotever
                                                                                                 tegenwoordig
                                                                                                            en.D eav
                                                                                                                   a
kanopgrondvand esta
                  tutensl e
                          chtsbes
                                lui
                                  tennemenm etvols
                                                 trekt
                                                     em ee
                                                         rderhid i
                                                              e   neenverg
                                                                         ader
                                                                            ingwa a
                                                                                  rint enm
                                                                                         in s
                                                                                            tetw eea
                                                                                                   andeelhoude
                                                                                                             r s
aanwez
     igo fve
           rtegenwoordigdzijn
                            .

BSGRenIMRver
           schi
              ldenm
                  edio 2015vanin
                               zich
                                  toverdedoo
                                           rCun
                                              icotevo
                                                    lg enkoe
                                                           rs.Di
                                                               tl  e
                                                                   idd
                                                                     ezowe
                                                                         lbinn
                                                                             enb e
                                                                                 tbe
                                                                                   stuu
                                                                                      ralsb
                                                                                          innendeav
                                                                                                  av an
Cun
  icoto
      tee
        nimpa
            sse
              ,teng
                  evolgewaarv
                            anbetvoor
                                    tbes
                                       taanv
                                           anCun
                                               icoern
                                                    stigwerdb ed
                                                               reigd
                                                                   .ZowelBSGRa sIMRw
                                                                               l     endd
                                                                                        ezichdaa
                                                                                               romi n
augus
    tus2015totdeOK.Z i
                     jv e
                        rzocht
                             end eOK ome enonde
                                              rzoeknaa
                                                     rb e
                                                        tb e
                                                           leidendeg angvanzakenb
                                                                                innenCuni
                                                                                        coteg
                                                                                            ela
                                                                                              stenenom
onmidde
      ll
       ijk
         evoo r
              zien
                 ingentetr
                         effen
                             .Nogvoorda
                                      td emonde
                                              lingebehande
                                                         lingpla
                                                               atsvond,be
                                                                        reik
                                                                           tenBSGRe  nIMRve
                                                                                          rvo
                                                                                            lgensech
                                                                                                   terw
                                                                                                      e!
ove
  reens
      temm ingoverdetet
                      ref
                        fenvoorlop
                                 igevoo
                                      rzi
                                        eningen
                                              .Zijve
                                                   rzocht
                                                        end eOKg  ezamen
                                                                       li
                                                                        jkom(ond erm
                                                                                   eer)
                                                                                      :

-eende
     rde
       ,onafhank
               eli
                 jkebe
                     stuu
                        rd e
                           rteb
                              enoemenmete
                                        enbes
                                            lis
                                              send
                                                 est
                                                   emb
                                                     inn
                                                       enb
                                                         etb
                                                           estuu
                                                               renz
                                                                  elf
                                                                    stand
                                                                        igeb
                                                                           evo
                                                                             egdh
                                                                                eidomCun
                                                                                       icot
                                                                                          e
ve
 rteg
    enwoord
          igen(voorzov
                     ernodigina
                              fwi
                                jkingv
                                     andest
                                          atu
                                            ten
                                              );en

-5%vandedoo
          rBSGRr e
                 spe
                   cti
                     eve
                       li
                        jkIMRg
                             ehoud
                                 ena
                                   and
                                     eleni
                                         nhe
                                           tka
                                             pit
                                               aalv
                                                  anCun
                                                      icot
                                                         ent
                                                           it
                                                            elv
                                                              anb
                                                                ehe
                                                                  erov
                                                                     ert
                                                                       edr
                                                                         agena
                                                                             ane
                                                                               endoo
                                                                                   rdeOK
teb
  eno
    emenbehe
           erd
             er.

BSGRe
    nIMRvo
         erd
           eni
             ndi
               tve
                 rbanda
                      and
                        atz
                          i
                          j-ho
                             ewe
                               lzi
                                 jva
                                   nmen
                                      ing v
                                          ers
                                            chi
                                              ldenov
                                                   erd
                                                     evr
                                                       aaga
                                                          anw
                                                            ieh
                                                              ete
                                                                ene
                                                                  nand
                                                                     ert
                                                                       ewi
                                                                         jtenw
                                                                             as-h
                                                                                et
e
rov
  ere
    ensw
       arend
           ating
               ri
                jpend
                    ring
                       endnood
                             zak
                               eli
                                 jkw
                                   asg
                                     ele
                                       topd
                                          eimp
                                             ass
                                               einzow
                                                    elh
                                                      etb
                                                        estuu
                                                            ral
                                                              sdeav
                                                                  avanCun
                                                                        ico
                                                                          ,te
                                                                            ngevo
                                                                                lgew
                                                                                   aarv
                                                                                      and
                                                                                        e
          Case 1:20-mc-00199-JGK-OTW Document 17-14 Filed 05/15/20 Page 10 of 14
                                                                ©Ond
                                                                   emem
                                                                      ing
                                                                        sre
                                                                          chtUpd
                                                                               ate
                                                                                 sanno
                                                                                     tat
                                                                                       iesOR_2015_0376

m
eth
  etoogopb
         etvoo
             rtb
               est
                 aanv
                    anCun
                        ico(
                           end
                             eCun
                                ico
                                  -gro
                                     ep)nood
                                           zak
                                             eli
                                               jkeb
                                                  eslu
                                                     itvo
                                                        rmingu
                                                             itb
                                                               lee
                                                                 f.D
                                                                   eOK d
                                                                       eeld
                                                                          ede
                                                                            recon
                                                                                clu
                                                                                  siev
                                                                                     anBSGR
enIMRenw
       eesb
          etg
            ezam
               enl
                 ijk
                   eve
                     rzo
                       ekto
                          the
                            ttr
                              eff
                                env
                                  anvoo
                                      rlop
                                         igevoo
                                              rzi
                                                ening
                                                    ento
                                                       ebi
                                                         jbe
                                                           sch
                                                             ikk
                                                               ingv
                                                                  an2s
                                                                     ept
                                                                       emb
                                                                         er2015
                                                                              .[5
                                                                                ]

D
eeen
   sge
     zindh
         eidv
            anBSGRenIMRl
                       eeke
                          cht
                            ern
                              ahe
                                ttr
                                  eff
                                    env
                                      and
                                        erevoo
                                             rlop
                                                igevoo
                                                     rzi
                                                       ening
                                                           end
                                                             ire
                                                               ctw
                                                                 eerv
                                                                    erdw
                                                                       enen
                                                                          .Amp
                                                                             ere
                                                                               enm
                                                                                 aand l
                                                                                      ate
                                                                                        r
w  eIMRz
endd   ichw
          ede
            romb
               ijv
                 erzo
                    eks
                      chr
                        if
                         tto
                           tdeOK
                               . Nu s
                                    teld
                                       ezi
                                         jni
                                           eta
                                             ll
                                              eenh
                                                 eth
                                                   and
                                                     elenv
                                                         anBSGR
                                                              ,maa
                                                                 rookh
                                                                     eth
                                                                       and
                                                                         elenv
                                                                             and
                                                                               eOK
                                                                                 -
fun
  ction
      ari
        sseni
            ndetu
                ssen
                   ligg
                      end
                        epe
                          riod
                             ete
                               rdi
                                 scu
                                   ssi
                                     e.

Ko
 rts
   ameng
       eva
         twa
           seri
              nde
                rep
                  eriod
                      ehe
                        tvo
                          lgend
                              evoo
                                 rgev
                                    all
                                      en.B
                                         eginok
                                              tob
                                                er2015s
                                                      tonde
                                                          reenb
                                                              esp
                                                                rek
                                                                  ingg
                                                                     epl
                                                                       andtu
                                                                           ssend
                                                                               eOK
                                                                                 -
fun
  ction
      ari
        ssenend
              efin
                 anc
                   ier
                     svanCun
                           ico
                             .DeOK
                                 -fun
                                    ction
                                        ari
                                          ssenw
                                              ens
                                                tene
                                                   enl
                                                     ang
                                                       etem
                                                          ti
                                                           jnop
                                                              los
                                                                singt
                                                                    epr
                                                                      esen
                                                                         ter
                                                                           ena
                                                                             and
                                                                               efin
                                                                                  anc
                                                                                    ier
                                                                                      s.Ko
                                                                                         rtvoo
                                                                                             r
d
ebe
  spr
    ekingd
         eedTow
              erV
                iew A
                    sse
                      tMan
                         agem
                            ent (h
                                 iem
                                   a:TVAM
                                        )eenind
                                              ica
                                                tie
                                                  fvoo
                                                     rst
                                                       elvoo
                                                           ree
                                                             nkap
                                                                ita
                                                                  alin
                                                                     jec
                                                                       tie
                                                                         ,da
                                                                           tvo
                                                                             lgen
                                                                                sdeOK
                                                                                    -
fun
  ction
      ari
        ssenh
            etb
              eginv
                  and
                    ereop
                        los
                          singzoukunn
                                    envo
                                       rmen.Voo
                                              rui
                                                tlop
                                                   endopd
                                                        ebe
                                                          spr
                                                            ekingm
                                                                 etd
                                                                   efin
                                                                      anc
                                                                        ier
                                                                          sst
                                                                            eld
                                                                              enz
                                                                                i
                                                                                j!MRe
                                                                                    nBSGRi
                                                                                         n
d
ege
  leg
    enh
      eidomakkoo
               rdt
                 ega
                   anm
                     etd
                       itvoo
                           rst
                             el,
                               ofe
                                 enz
                                   elfd
                                      eofhog
                                           ervoo
                                               rst
                                                 elvoo
                                                     rtel
                                                        egg
                                                          en.E
                                                             eng
                                                               roeps
                                                                   vennoo
                                                                        tsch
                                                                           apv
                                                                             anIMRb
                                                                                  rach
                                                                                     tdi
                                                                                       rec
                                                                                         t
e
end
  agl
    ate
      reenhog
            erbodu
                 i.BSGRv
                  t    erzo
                          chtomex
                                trat
                                   ijdomb
                                        ierov
                                            ert
                                              ebe
                                                sl
                                                 iss
                                                   en.Zod
                                                        raIMRv
                                                             anh
                                                               etvoom
                                                                    emenv
                                                                        anBSGRome
                                                                                enhog
                                                                                    er
bodu
   itt
     ebr
       eng
         env
           ern
             am,m
                aak
                  tez
                    i
                    jhi
                      ert
                        egenb
                            ezw
                              aarenv
                                   erzo
                                      chtz
                                         i
                                         jdeOK
                                             -fun
                                                ction
                                                    ari
                                                      ssenomenk
                                                              eld
                                                                ebi
                                                                  eding
                                                                      env
                                                                        anTVAMenIMRi
                                                                                   n
b
ehand
    elingt
         enem
            en,nu-i
                  ndev
                     isi
                       evanIMR
                             -deg
                                est
                                  eld
                                    ede
                                      adl
                                        inevoo
                                             rhe
                                               tui
                                                 tbr
                                                   eng
                                                     env
                                                       anb
                                                         ied
                                                           ing
                                                             enr
                                                               eed
                                                                 swa
                                                                   sve
                                                                     rst
                                                                       rek
                                                                         en.D
                                                                            eOK
                                                                              -
fun
  ction
      ari
        sseng
            ing
              enh
                iern
                   ietinm
                        eeens
                            teld
                               eninp
                                   laa
                                     tsd
                                       aarv
                                          ansp
                                             elr
                                               ege
                                                 lsvoo
                                                     reenb
                                                         ied
                                                           ing
                                                             spro
                                                                cesv
                                                                   ast
                                                                     ,wa
                                                                       arin zow
                                                                              elIMRa
                                                                                   lsBSGRe
                                                                                         en
b
ind
  endenf
       ina
         albodkonu
                 itb
                   reng
                      en.Doo
                           rme
                             etedo
                                 ena
                                   anh
                                     etb
                                       ied
                                         ing
                                           spro
                                              ceszoud
                                                    enIMRenBSGRh
                                                               etr
                                                                 is
                                                                  icoopv
                                                                       erw
                                                                         ate
                                                                           ringa
                                                                               ccep
                                                                                  ter
                                                                                    enen
to
 ez  enomi
   egg   nda
           tgev
              alg
                eeng
                   ebru
                      ikt
                        emak
                           en v
                              anhunvoo
                                     rkeu
                                        rsr
                                          ech
                                            t.D
                                              aarn
                                                 aas
                                                   tve
                                                     rkl
                                                       aard
                                                          enz
                                                            i
                                                            jzi
                                                              chvo
                                                                 lgen
                                                                    sde
                                                                      zesp
                                                                         elr
                                                                           ege
                                                                             lsa
                                                                               ldu
                                                                                 sbe
                                                                                   reidom-
ind
  ienh
     etb
       el   and
         angv eand
                 erea
                    and
                      eelhoud
                            erz
                              ouv
                                erw
                                  ate
                                    r   ene
                                     en-e arn
                                            -ou
                                              t-b
                                                eta
                                                  li
                                                   ngaanteb
                                                          ied
                                                            ena
                                                              and
                                                                ezeand
                                                                     erea
                                                                        and
                                                                          eelhoud
                                                                                er.T
                                                                                   even
                                                                                      s
d
iend
   enIMRe
        nBSGRe
             envo
                lma
                  chta
                     fteg
                        evenopg
                              rondw
                                  aarv
                                     and
                                       eaand
                                           elenkond
                                                  enwo
                                                     rden u
                                                          itg
                                                            egev
                                                               en.

IMRm
   aak
     teb
       ezw
         aart
            egend
                ezeg
                   angv
                      anz
                        ake
                          n.IMRm
                               eend
                                  eda
                                    tBSGRn
                                         ietb
                                            inn
                                              end
                                                ege
                                                  ste
                                                    lded
                                                       ead
                                                         lin
                                                           ehadg
                                                               ere
                                                                 age
                                                                   erd
                                                                     ,da
                                                                       the
                                                                         tee
                                                                           rst
                                                                             ebodv
                                                                                 an
IMRh
   admo
      eten wo
            rdeng
                eac
                  cep
                    tee
                      rdend
                          atBSGRn
                                ieti
                                   ndeg
                                      eleg
                                         enh
                                           eidz
                                              oumo
                                                 eten wo
                                                       rdeng
                                                           est
                                                             eldomnoge
                                                                     enb
                                                                       ied
                                                                         ingu
                                                                            itt
                                                                              ebr
                                                                                eng
                                                                                  en.
D
aarn
   aas
     tme
       end
         e IMRd
              atd
                einhoud
                      ,demog
                           eli
                             jkeg
                                evo
                                  lgene
                                      ndenood
                                            zaakv
                                                and
                                                  edoo
                                                     rdeOK
                                                         -fun
                                                            ction
                                                                ari
                                                                  ssenopg
                                                                        eze
                                                                          tteb
                                                                             ied
                                                                               ing
                                                                                 spro
                                                                                    cedu
                                                                                       re
d
iscu
   tab
     elw
       aren
          ,te
            rwi
              jld
                eeln
                   amea
                      and
                        ezep
                           roc
                             edu
                               revoo
                                   rIMRenBSGRf
                                             ei
                                              te
                                               li
                                                jkb
                                                  etek
                                                     end
                                                       e<l
                                                         ate
                                                           env
                                                             anh
                                                               enw
                                                                 erdon
                                                                     teig
                                                                        end
                                                                          ,he
                                                                            tge
                                                                              envo
                                                                                 lgen
                                                                                    s
IMRonnod
       igend
           isp
             ropo
                rt
                 ion
                   eelw
                      as.I
                         n<l
                           atk
                             ade
                               rvo
                                 rde
                                   rdeIMRe
                                         ena
                                           ant
                                             aln
                                               ade
                                                 reon
                                                    rnidd
                                                        ell
                                                          ijk
                                                            evoo
                                                               rzi
                                                                 ening
                                                                     en.!MRvo
                                                                            rde
                                                                              rdea
                                                                                 lle
                                                                                   ree
                                                                                     rst
b
eno
  emingv
       ane
         en(
           econo
               rni
                 sch
                   )adv
                      iseu
                         rdi
                           edeOK
                               -fun
                                  ction
                                      ari
                                        ssen
                                           ,he
                                             tbe
                                               stuu
                                                  rend
                                                     eaand
                                                         eelhoud
                                                               ersv
                                                                  anCun
                                                                      icom
                                                                         etr
                                                                           aadend
                                                                                aadt
                                                                                   erz
                                                                                     ijd
                                                                                       ekon
s
taan
   .Da
     arn
       aas
         tvo
           rde
             rdeIMRp
                   rim
                     aire
                        env
                          erbodvoo
                                 rCun
                                    ico
                                      ,he
                                        tbe
                                          stuu
                                             rend
                                                eav
                                                  aomd
                                                     ehi
                                                       ervoo
                                                           rom
                                                             sch
                                                               rev
                                                                 enb
                                                                   ied
                                                                     ing
                                                                       spro
                                                                          cedu
                                                                             ret
                                                                               evo
                                                                                 lgenen
sub
  sid
    iai
      r-w
        ann
          eerd
             ezeb
                ied
                  ing
                    spro
                       cedu
                          ret
                            ochzouwo
                                   rdeng
                                       evo
                                         lgd-d
                                             eav
                                               a(o
                                                 fen
                                                   igand
                                                       erd
                                                         aar
                                                           toea
                                                              ang
                                                                ewe
                                                                  zeno
                                                                     rga
                                                                       an)t
                                                                          eve
                                                                            rbi
                                                                              edenomh
                                                                                    et
voo
  rkeu
     rsr
       ech
         tui
           ttes
              lui
                ten
                  .

B
ijb
  esch
     ikk
       ingv
          an27ok
               tob
                 er2015w
                       ee eOK h
                         sd   etv
                                erzo
                                   ekv
                                     an!MRa
                                          f.D
                                            eOK ov
                                                 erwoogd
                                                       aar
                                                         toeond
                                                              erm
                                                                eer<
                                                                   la
                                                                    tdu
                                                                      ide
                                                                        li
                                                                         jkw
                                                                           as<
                                                                             la
                                                                              tde
g
esch
   ets
     tes
       itu
         ati
           ewa
             arinCun
                   icov
                      erk
                        eerd
                           e,ing
                               ri
                                jpenv
                                    and
                                      eOK
                                        -fun
                                           ction
                                               ari
                                                 ssen v
                                                      ere
                                                        is
                                                         te.D
                                                            eOK
                                                              -fun
                                                                 ction
                                                                     ari
                                                                       ssenb
                                                                           add
                                                                             en,omd
                                                                                  ein<
                                                                                     l
                                                                                     itg
                                                                                       eva
                                                                                         l
v
ere
  is
   teto
      taa
        lop
          los
            singt
                ebew
                   erk
                     ste
                       ll
                        igen
                           ,ee
                             nfo
                               rme
                                 elb
                                   ied
                                     ing
                                       spro
                                          cesa
                                             ang
                                               ekond
                                                   igdeni
                                                        ngangg
                                                             eze
                                                               t.D
                                                                 itb
                                                                   ied
                                                                     ing
                                                                       spro
                                                                          cesvoo
                                                                               rzagvo
                                                                                    lgen
                                                                                       sdeOK
                                                                                           ,
ande
   rsdanIMRbetoogde
                  ,onde
                      rmeerine
                             engel
                                 ijk
                                   eb ehand
                                          elingvand
                                                  ebeid
                                                      eaande
                                                           elhoude
                                                                 rs.DeOKz  agda
                                                                              arb
                                                                                ijgeenb
                                                                                      ele
                                                                                        tse
                                                                                          lomBSGRto  th
                                                                                                      et
bi
 eding
     spro
        cesto
            etelat
                 en:v
                    anu
                      ite
                        enoogpun
                               tvang e
                                     lijkwa
                                          ardigh
                                               eidg
                                                  etu
                                                    igdeh
                                                        etju
                                                           istvanzorgvu
                                                                      ldigh
                                                                          eidombeid
                                                                                  ejoin
                                                                                      tven
                                                                                         turep
                                                                                             artn
                                                                                                ersd
                                                                                                   ekan
                                                                                                      st e
g
evenomopg
        eli
          jkevo
              etd
                ee!t
                   enem
                      en.

Cun
  ico
    [6]end
         eOK
           -fun
              ction
                  ari
                    ssenv
                        erzo
                           cht eOKophunb
                             end       eur
                                         tbi
                                           jze
                                             lfs
                                               tand
                                                  igt
                                                    egenv
                                                        erzo
                                                           ek,v
                                                              erv
                                                                atinhunv
                                                                       erw
                                                                         eer
                                                                           sch
                                                                             ri
                                                                              ft
                                                                               ,omd
                                                                                  eOK
                                                                                    -
fun
  ction
      ari
        ssennogru
                ime
                  reb
                    evo
                      egdh
                         edento
                              etek
                                 enn
                                   en,oma
                                        ldu
                                          stekunn
                                                enb
                                                  ewe
                                                    rks
                                                      tel
                                                        lig
                                                          end
                                                            ath
                                                              etb
                                                                ied
                                                                  ing
                                                                    spro
                                                                       cesend
                                                                            eda
                                                                              arinvoo
                                                                                    rzi
                                                                                      ene
a
and
  elen
     emi
       sseope
         i  enz
              oko
                rtmog
                    eli
                      jket
                         erm
                           ijnong
                                ehind
                                    erdzoukunn
                                             enp
                                               laa
                                                 tsv
                                                   ind
                                                     en.D
                                                        eOKw
                                                           eesd
                                                              ezeon
                                                                  rnidd
                                                                      ell
                                                                        ijk
                                                                          evoo
                                                                             rzi
                                                                               ening
                                                                                   enw
                                                                                     e!to
                                                                                        e.
H
etb
  estuu
      rvanCun
            icow
               erda
                  ldu
                    szond
                        erb
                          eslu
                             itv
                               and
                                 eav
                                   abevo
                                       egdto
                                           tui
                                             tgi
                                               ftev
                                                  ana
                                                    and
                                                      elenCun
                                                            icoa
                                                               and
                                                                 eaand
                                                                     eelhoud
                                                                           erd
                                                                             ieh
                                                                               etb
                                                                                 est
                                                                                   ebodzou
do
 eninh
     etb
       ied
         ing
           spro
              ces,m
                  etu
                    it
                     slu
                       it
                        ingv
                           anh
                             etvoo
                                 rkeu
                                    rsr
                                      ech
                                        tvand
                                            eand
                                               erea
                                                  and
                                                    eelhoud
                                                          er.Ookw
                                                                erdd
                                                                   eOK
                                                                     -be
                                                                       stuu
                                                                          rde
                                                                            rbevo
                                                                                egdom
z
elf
  stand
      igenm
          etu
            it
             slu
               it
                ingv
                   and
                     eand
                        ereb
                           estuu
                               rde
                                 rsb
                                   ind
                                     end
                                       ebe
                                         stuu
                                            rsb
                                              eslu
                                                 itent
                                                     enem
                                                        enend
                                                            evoo
                                                               rdeu
                                                                  itvo
                                                                     eringena
                                                                            fwikk
                                                                                elingv
                                                                                     anh
                                                                                       et
em
 iss
   ieb
     eslu
        itb
          enod
             igd
               ere
                 cht
                   shand
                       eling
                           ent
                             eve
                               rr
                                ich
                                  ten
                                    .Da
                                      arenbov
                                            enb
                                              epa
                                                ald
                                                  edeOK d
                                                        atd
                                                          eOK
                                                            -be
                                                              stuu
                                                                 rde
                                                                   rzi
                                                                     jnm
                                                                       edeb
                                                                          estuu
                                                                              rde
                                                                                rsn
                                                                                  ietb
                                                                                     eho
                                                                                       efd
                                                                                         e
t
ein
  form
     erenov
          erd
            ebi
              eding
                  env
                    anb
                      eid
                        eaand
                            eelhoud
                                  ers
                                    ,enh
                                       enookn
                                            ietho
                                                efd
                                                  etecon
                                                       sul
                                                         ter
                                                           enb
                                                             ijd
                                                               ebe
                                                                 slu
                                                                   itvo
                                                                      rmingov
                                                                            erd
                                                                              ezeb
                                                                                 ied
                                                                                   ing
                                                                                     en.

D
aarn
   aa s
      tv e
         rzocht
              enCuni
                   coendeOK-
                           fun
                             ction
                                 ari
                                   ssend eOKomt ebepa
                                                    lenda
                                                        tdeOK-be
                                                               stuurd
                                                                    erb evoegdwa
                                                                               somz elf
                                                                                      stand
                                                                                          igall
                                                                                              e
(
rech
   ts)hand
         eling
             entev
                 err
                   ich
                     tenomEUR1,5mi
                                 ljoen bu
                                        itenh
                                            etv
                                              ermogenvanCun
                                                          icoinesc
                                                                 rowt ep
                                                                       laat
                                                                          s en
                                                                             ,to
                                                                               tzek
                                                                                  erh
                                                                                    eidvand ekos
                                                                                               tenv
                                                                                                  anadv
                                                                                                      ies
e
nve
  rwe
    eri
      nre
        cht
          evanCun
                icoend
                     eOK
                       -fun
                          ction
                              ari
                                ssen
                                   .Wa
                                     tda
                                       arto
                                          epr
                                            eci
                                              esi
                                                saang
                                                    evo
                                                      erddoo
                                                           rCun
                                                              icoe
                                                                 ndeOK
                                                                     -fun
                                                                        ction
                                                                            ari
                                                                              ssen s
                                                                                   taa
                                                                                     tni
                                                                                       etm
                                                                                         et
zov
  eelwoo
       rdenb emdi
           eno  ndeb
                   esch
                      ikk
                        ing.W
                            ei ov
                                erw
                                  eeg
                                    tdeOK i
                                          ndi
                                            tve
                                              rband
                                                  :

'Voldoende
         isgeb
             leken<l
                   atdeOK-func
                             tionar
                                  issenrno
                                         ete
                                           nope
                                              rer
                                                enineenomg
                                                         evingd
                                                              iewant
                                                                   rouw endi
                                                                           senwaa
                                                                                rin ied
                                                                                      eres
                                                                                         tapdiez
                                                                                               i
                                                                                               jzet
                                                                                                  tenme
                                                                                                      t
a
ansprake
       li
        jkhe
           ids
             tel
               lingword
                      tbed
                         reigd
                             .N i
                                etuitges
                                       loeni
                                         t  sd
                                             atzi
                                                jdoo
                                                   rIMRwo rdenaang
                                                                 esprok
                                                                      eneninre
                                                                             cht
                                                                               eworden bet
                                                                                         rokk
                                                                                            en,ookinpe
                                                                                                     rsoon.
Ind
  itb
    ijzond
         ereg
            eva
              lach
                 tdeOnd
                      ern
                        eming
                            skam
                               ere
                                 enr
                                   ese
                                     rve
                                       ringv
                                           anko
                                              steni
                                                  nes
                                                    crownood
                                                           zak
                                                             eli
                                                               jk.E
                                                                  end
                                                                    erg
                                                                      eli
                                                                        jker
                                                                           ese
                                                                             rve
                                                                               ringm
                                                                                   aak
                                                                                     t<l
                                                                                       atd
                                                                                         e
OK
 -fun
    ction
        ari
          sseninv
                ri
                 jhe
                   idkunn
                        enop
                           tred
                              enend
                                  ieb
                                    eslu
                                       itenkunn
                                              enn
                                                emend
                                                    iez
                                                      i
                                                      jge
                                                        rad
                                                          ena
                                                            cht
                                                              enm
                                                                eth
                                                                  etoogopd
                                                                         econ
                                                                            tinu
                                                                               ite
                                                                                 iteni
                                                                                     nhe
                                                                                       tbe
                                                                                         lang
v
anCun
    ico
      .
      '

3D
 eOK
   -fun
      ctiona
           ris
             sen
               : aan
                   sprak
                       eli
                         jkh
                           eid
                             snonn
                                 en

DeCunico-be
          sch
            ikk
              ingr
                 aakta
                     aneenaan
                            talbe
                                lang
                                   ri
                                    jkekw
                                        est
                                          iesbinn
                                                enhetenque
                                                         ter
                                                           echt
                                                              ,w a
                                                                 arond
                                                                     erd
                                                                       eaan
                                                                          spr
                                                                            ake
                                                                              li
                                                                               jkh
                                                                                 eid
                                                                                   spo
                                                                                     si
                                                                                      tiev
                                                                                         anOK-
fun
  ctiona
       ris
         senend
              emog
                 eli
                   jkh
                     eden d
                          iez
                            ijhebbenomaan
                                        sprak
                                            eli
                                              jkhe
                                                 ids
                                                   ris
                                                     ico
                                                       'stemi
                                                            tig
                                                              eren
                                                                 .
     Case 1:20-mc-00199-JGK-OTW Document 17-14 Filed 05/15/20 Page 11 of 14
                                                          ©Ondemem
                                                                 ing
                                                                   sre
                                                                     chtUpd
                                                                          ate
                                                                            s anno
                                                                                 tat
                                                                                   iesOR_2015_0376

Ov
 erd
   enonn
       envoo
           raan
              spr
                ake
                  li
                   jkh
                     eidv
                        and
                          eOK
                            -be
                              stuu
                                 rde
                                   risa
                                      lhe
                                        tnod
                                           igeg
                                              esch
                                                 rev
                                                   en.D
                                                      eli
                                                        ter
                                                          atuu
                                                             risr
                                                                ede
                                                                  li
                                                                   jke
                                                                     ensg
                                                                        ezindind
                                                                               eva
                                                                                 sts
                                                                                   tel
                                                                                     lingd
                                                                                         at
voo
  rdeOK
      -be
        stuu
           rde
             rde'nonn
                    ale
                      'aan
                         spr
                           ake
                             li
                              jkh
                                eid
                                  snonn
                                      eng
                                        eld
                                          en.
                                            [7]D
                                               iti
                                                 sinl
                                                    ijnm
                                                       eth
                                                         etu
                                                           itg
                                                             ang
                                                               spun
                                                                  tda
                                                                    tdeOK
                                                                        -be
                                                                          stuu
                                                                             rde
                                                                               rhe
                                                                                 eftt
                                                                                    ege
                                                                                      lden
a
lsvo
   lwa
     ard
       igb
         estuu
             rde
               r,opw
                   ied
                     eze
                       lfd
                         ebevo
                             egdh
                                edenenv
                                      erp
                                        lich
                                           ting
                                              enru
                                                 stena
                                                     lsopi
                                                         ede
                                                           reand
                                                               ereb
                                                                  estuu
                                                                      rde
                                                                        r.[8
                                                                           ]DeOK
                                                                               -be
                                                                                 stuu
                                                                                    rde
                                                                                      rdi
                                                                                        entz
                                                                                           ijn
t
aak
  -ne
    tal
      sied
         ereand
              erb
                estuu
                    rde
                      r-zo
                         rgvu
                            ldigenn
                                  aarb
                                     eho
                                       renu
                                          itt
                                            evo
                                              eren
                                                 .[9
                                                   ]Bi
                                                     jhe
                                                       than
                                                          ter
                                                            env
                                                              and
                                                                eaan
                                                                   spr
                                                                     ake
                                                                       li
                                                                        jkh
                                                                          eid
                                                                            sno
                                                                              rmenv
                                                                                  ana
                                                                                    rt
                                                                                     ike
                                                                                       l
2
:9en6   anh
    :162v etBu
             rge
               rl
                ijkW
                   etbo
                      ek (BW
                           )zi
                             jnd
                               eom
                                 stand
                                     igh
                                       edenv
                                           anh
                                             etg
                                               eva
                                                 lech
                                                    ters
                                                       teed
                                                          svanb
                                                              elang.
                                                                   [10
                                                                     )Da
                                                                       tbr
                                                                         eng
                                                                           tme
                                                                             eda
                                                                               the
                                                                                 t
b
ijzond
     eresp
         eelv
            eldw
               aar
                 in d
                    eOK
                      -be
                        stuu
                           rde
                             rmo
                               eta
                                 cte
                                   ren
                                     ,bi
                                       jink
                                          leu
                                            ringv
                                                and
                                                  ezeno
                                                      rmend
                                                          esa
                                                            lni
                                                              ett
                                                                emine
                                                                    enro
                                                                       lkansp
                                                                            elen
                                                                               .Zokunn
                                                                                     en
b
ijvoo
    rbe
      eldd
         efin
            anc
              iel
                eprob
                    lem
                      env
                        and
                          ere
                            cht
                              spe
                                rsoon
                                    ,dea
                                       cut
                                         enood
                                             zaakto
                                                  thand
                                                      elenenh
                                                            etv
                                                              ers
                                                                chi
                                                                  lvanin
                                                                       zich
                                                                          ttu
                                                                            ssend
                                                                                eve
                                                                                  rsch
                                                                                     il
                                                                                      lend
                                                                                         e
b
etrokk
     enen-ind
            ienv
               anto
                  epa
                    ssing-wo
                           rden m
                                eeg
                                  enom
                                     en a
                                        lsom
                                           stand
                                               igh
                                                 edenv
                                                     anh
                                                       etg
                                                         eva
                                                           l.

M
edeg
   ele
     topd
        ezemog
             eli
               jkh
                 eid to
                      tma
                        atw
                          erk
                            ,li
                              jkend
                                  ealg
                                     emen
                                        eno
                                          rmenv
                                              ana
                                                rt
                                                 ike
                                                   l2:9en6
                                                         :162BWm
                                                               ije
                                                                 enp
                                                                   ass
                                                                     endenvo
                                                                           ldo
                                                                             end
                                                                               efl
                                                                                 exib
                                                                                    el
to
 ets
   ing
     skad
        er,ooki
              ngev
                 alv
                   ane
                     enOK
                        -be
                          stuu
                             rde
                               r.H
                                 eti
                                   sve
                                     rvo
                                       lgen
                                          saand
                                              eciv
                                                 iel
                                                   ere
                                                     cht
                                                       eromb
                                                           ijto
                                                              epa
                                                                ssingv
                                                                     and
                                                                       ezenonna
                                                                              chtt
                                                                                 esl
                                                                                   aanopa
                                                                                        lle
om
 stand
     igh
       edenv
           anh
             etg
               eva
                 l.

E
rzi
  jnr
    ni
     jge
       enu
         itsp
            rak
              enb
                ekendw
                     aar
                       in d
                          eciv
                             iel
                               ere
                                 cht
                                   erd
                                     aadw
                                        erk
                                          eli
                                            jkh
                                              eef
                                                tgeoo
                                                    rde
                                                      eldov
                                                          era
                                                            ansp
                                                               rak
                                                                 eli
                                                                   jkh
                                                                     eidv
                                                                        ane
                                                                          enOK
                                                                             -be
                                                                               stuu
                                                                                  rde
                                                                                    r.D
                                                                                      eOK
h
eef
  tzi
    chw
      e!u
        itg
          ela
            tenov
                erd
                  einvu
                      ll
                       ingv
                          ana
                            rt
                             ike
                               l6:162BWi
                                       ngev
                                          alv
                                            ane
                                              enOK
                                                 -be
                                                   stuu
                                                      rde
                                                        r. Ind
                                                             ee-T
                                                                rac
                                                                  tion
                                                                     -be
                                                                       sch
                                                                         ikk
                                                                           ingu
                                                                              it2007oo
                                                                                     rde
                                                                                       eld
                                                                                         e
d
eOKd
   ath
     eta
       ansp
          rak
            eli
              jks
                tel
                  lenv
                     ane
                       endoo
                           rdeOKb
                                eno
                                  emd
                                    ebe
                                      stuu
                                         rde
                                           rdoo
                                              reenv
                                                  and
                                                    ebi
                                                      jdep
                                                         roc
                                                           edu
                                                             reb
                                                               etrokk
                                                                    enp
                                                                      art
                                                                        ijeninh
                                                                              eta
                                                                                lgem
                                                                                   een-
b
ehoud
    ensw
       ell
         ich
           tze
             erb
               ijzond
                    ereom
                        stand
                            igh
                              eden-'n
                                    iet
                                      we!
                                        'kanwo
                                             rden a
                                                  anv
                                                    aard
                                                       .[1
                                                         1]

Ooki
   ndel
      ite
        ratuu
            rhe
              ers
                tdeopv
                     att
                       ingd
                          ata
                            ansp
                               rak
                                 eli
                                   jkh
                                     eidv
                                        ane
                                          enOK
                                             -be
                                               stuu
                                                  rde
                                                    rni
                                                      etsn
                                                         elm
                                                           ag wo
                                                               rden a
                                                                    ang
                                                                      enom
                                                                         en.
                                                                           [12
                                                                             )Krop
                                                                                 ,Scho
                                                                                     ltenen
V
erbu
   rgtcon
        clud
           erend
               at-g
                  ezi
                    end
                      emo
                        eil
                          ijk
                            esi
                              tua
                                tiew
                                   aar
                                     in d
                                        eOK
                                          -be
                                            stuu
                                               rde
                                                 rfun
                                                    ction
                                                        eer
                                                          t-h
                                                            emn
                                                              ietsn
                                                                  ele
                                                                    enem
                                                                       stigv
                                                                           erw
                                                                             ij
                                                                              tza
                                                                                ltr
                                                                                  eff
                                                                                    en.
                                                                                      [13
                                                                                        )Zi
                                                                                          j
m
enen d
     aarb
        ijd
          atw
            ann
              eerd
                 eOK b
                     ijd
                       ebeno
                           ern
                             ingv
                                and
                                  ebe
                                    stuu
                                       rde
                                         reensp
                                              eci
                                                fiek
                                                   etakm
                                                     a eeg
                                                         eef
                                                           tofd
                                                              ebevo
                                                                  egdh
                                                                     edenv
                                                                         and
                                                                           ezeb
                                                                              estuu
                                                                                  rde
                                                                                    r
a
tbak
   ent
     ,di
       tev
         ene
           ense
              enr
                elev
                   ant
                     eom
                       stand
                           igh
                             eidv
                                anh
                                  etg
                                    eva
                                      lisb
                                         ije
                                           enev
                                              entu
                                                 eela
                                                    ansp
                                                       rak
                                                         eli
                                                           jkh
                                                             eid
                                                               soo
                                                                 rde
                                                                   el.

Ov
 erd
   eaan
      spr
        ake
          li
           jkh
             eidv
                anOK
                   -com
                      rni
                        ssa
                          ris
                            senen-b
                                  ehe
                                    erd
                                      ersi
                                         smind
                                             erg
                                               esch
                                                  rev
                                                    en.H
                                                       etl
                                                         igte
                                                            cht
                                                              eri
                                                                nder
                                                                   edeoma
                                                                        ant
                                                                          enem
                                                                             end
                                                                               atookd
                                                                                    e
doo
  rdeOKb
       eno
         emd
           ecom
              rni
                ssa
                  ris
                    senenb
                         ehe
                           erd
                             ersqu
                                 aaan
                                    spr
                                      ake
                                        li
                                         jkh
                                           eid
                                             snonn
                                                 enn
                                                   ietand
                                                        erszoud
                                                              enmo
                                                                 eten wo
                                                                       rden b
                                                                            ehand
                                                                                eldd
                                                                                   an'nonn
                                                                                         aal
                                                                                           '
b
eno
  emd
    ecom
       rni
         ssa
           ris
             senenb
                  ehe
                    erd
                      ers
                        ,wa
                          arb
                            ijd
                              eom
                                stand
                                    igh
                                      edenv
                                          anh
                                            etg
                                              eva
                                                l-w
                                                  aarond
                                                       erd
                                                         eom
                                                           stand
                                                               igh
                                                                 edenw
                                                                     aarond
                                                                          erz
                                                                            ijb
                                                                              eno
                                                                                emdz
                                                                                   ijn-
ookh
   ierw
      eerv
         anb
           elangkunn
                   enz
                     ijn.
                        (14
                          )Di
                            two
                              rdtookond
                                      ers
                                        tre
                                          eptdoo
                                               rdeom
                                                   stand
                                                       igh
                                                         eidd
                                                            att
                                                              ite
                                                                l8,a
                                                                   fde
                                                                     ling2v
                                                                          anBo
                                                                             ek2BWg
                                                                                  eensp
                                                                                      eci
                                                                                        fiek
                                                                                           e
a
ansp
   rak
     eli
       jkh
         eid
           sno
             rmvoo
                 rOK
                   -be
                     stuu
                        rde
                          rs,-
                             com
                               rni
                                 ssa
                                   ris
                                     seno
                                        f-b
                                          ehe
                                            erd
                                              ers
                                                ,ma
                                                  arw
                                                    elvoo
                                                        rdeOK
                                                            -ond
                                                               erzo
                                                                  eke
                                                                    rbev
                                                                       at.
                                                                         (15
                                                                           )Deh
                                                                              iervoo
                                                                                   r
b
esp
  rok
    ent
      erughoud
             endh
                eidb
                   ijh
                     eta
                       ansp
                          rak
                            eli
                              jka
                                cht
                                  env
                                    anOK
                                       -be
                                         stuu
                                            rde
                                              rsi
                                                smi
                                                  jns in
                                                       zien
                                                          sev
                                                            enz
                                                              eeropz
                                                                   ijnp
                                                                      laa
                                                                        tsb
                                                                          ijOK
                                                                             -com
                                                                                rni
                                                                                  ssa
                                                                                    ris
                                                                                      senen-
b
ehe
  erd
    ers
      .

4Demidde
       len vandeOK-func
                      tionar
                           isDeOK
                                -funct
                                     ionar
                                         ish
                                           eef
                                             teenaan
                                                   talm
                                                      idd
                                                        elen omd
                                                               etinan
                                                                    cie
                                                                      leg
                                                                        evo
                                                                          lgenvane
                                                                                 en
aan
  sprak
      eli
        jks
          tell
             ingvoo
                  rh emp e
                         rsoon
                             li
                              jkt
                                emit
                                   igeren
                                        .

A
lle
  ree
    rstk
       and
         eOK b
             epa
               lend
                  ate
                    enOK
                       -fun
                          ction
                              ari
                                szi
                                  chopko
                                       stenv
                                           and
                                             ere
                                               cht
                                                 spe
                                                   rsoonm
                                                        ag v
                                                           erz
                                                             eke
                                                               rent
                                                                  egend
                                                                      egevo
                                                                          lgenv
                                                                              anev
                                                                                 entu
                                                                                    ele
a
ansp
   rak
     eli
       jkh
         eid
           .DeOKoo
                 rde
                   eld
                     ere
                       edsind
                            eZw
                              age
                                rman
                                   -be
                                     sch
                                       ikk
                                         ingv
                                            an2001t
                                                  erz
                                                    akev
                                                       ane
                                                         endoo
                                                             rdeOKb
                                                                  eno
                                                                    emd
                                                                      ecom
                                                                         rni
                                                                           ssa
                                                                             risd
                                                                                atd
                                                                                  itin
d
atg
  eva
    lto
      ela
        atb
          aarw
             as.
               [16
                 )DeOK a
                       cht
                         teh
                           eta
                             fslu
                                itenv
                                    ane
                                      ena
                                        ansp
                                           rak
                                             eli
                                               jkh
                                                 eid
                                                   sve
                                                     rzek
                                                        eringnood
                                                                zak
                                                                  eli
                                                                    jkomt
                                                                        ebew
                                                                           erk
                                                                             ste
                                                                               ll
                                                                                igend
                                                                                    atd
                                                                                      e
voo
  rzi
    ening
        enh
          etb
            eoogd
                eef
                  fec
                    tzoud
                        enh
                          ebb
                            enend
                                ecom
                                   rni
                                     ssa
                                       risz
                                          ijnw
                                             erk
                                               zaamh
                                                   edenonb
                                                         elemm
                                                             erdkonu
                                                                   itvo
                                                                      eren
                                                                         .DeHog
                                                                              eRa
                                                                                adoo
                                                                                   rde
                                                                                     eld
                                                                                       ein
2002d
    atd
      eOKh
         ier
           toeind
                erd
                  aadb
                     evo
                       egdw
                          as opg
                               rondv
                                   ana
                                     rt
                                      ike
                                        l2:357l
                                              id2BW
                                                  .[17
                                                     )Ge
                                                       letopd
                                                            eri
                                                              sico
                                                                 "sd
                                                                   ieh
                                                                     etv
                                                                       erz
                                                                         eke
                                                                           renv
                                                                              ane
                                                                                enOK
                                                                                   -
fun
  ction
      ari
        sme
          tzi
            chb
              reng
                 t,zu
                    llenn
                        ieta
                           llev
                              erz
                                eke
                                  raa
                                    rss
                                      teed
                                         sbe
                                           reidz
                                               ijnome
                                                    enOK
                                                       -fun
                                                          ction
                                                              ari
                                                                stev
                                                                   erz
                                                                     eke
                                                                       rent
                                                                          egene
                                                                              en(voo
                                                                                   rder
                                                                                      ech
                                                                                        tsp
                                                                                          ersoon
                                                                                               )
a
anv
  aardb
      arep
         rern
            ieenond
                  er(
                    voo
                      rdeOK
                          -fun
                             ction
                                 ari
                                   s)a
                                     anv
                                       aardb
                                           arepo
                                               lisvoo
                                                    rwa
                                                      ard
                                                        en.
                                                          [18
                                                            ]Teg
                                                               end
                                                                 ezea
                                                                    cht
                                                                      erg
                                                                        rondh
                                                                            eef
                                                                              tdeSt
                                                                                  ich
                                                                                    tingR
                                                                                        ima
                                                                                          ri-
d
iei
  sopg
     eri
       chtm
          eth
            etdo
               e!omOK
                    -fun
                       ction
                           ari
                             ssen b
                                  ijt
                                    est
                                      aanent
                                           eond
                                              ers
                                                teun
                                                   en-b
                                                      ewe
                                                        rks
                                                          tel
                                                            ligdd
                                                                ate
                                                                  rin
                                                                    rnidd
                                                                        else
                                                                           enco
                                                                              lle
                                                                                cti
                                                                                  evev
                                                                                     erz
                                                                                       eke
                                                                                         ring
voo
  raan
     spr
       ake
         li
          jkh
            eidv
               anOK
                  -fun
                     ction
                         ari
                           ssen b
                                est
                                  aat
                                    .Da
                                      ama
                                        astg
                                           eld
                                             tda
                                               tdea
                                                  ansp
                                                     rak
                                                       eli
                                                         jkh
                                                           eid
                                                             sri
                                                               sico
                                                                  'sv
                                                                    ane
                                                                      enadvo
                                                                           caa
                                                                             tdi
                                                                               ewo
                                                                                 rdtb
                                                                                    eno
                                                                                      emdto
                                                                                          t
OK
 -fun
    ction
        ari
          s,ond
              erom
                 stand
                     igh
                       edenookkunn
                                 enwo
                                    rden g
                                         edek
                                            tdoo
                                               rzi
                                                 jne
                                                   igenb
                                                       ero
                                                         eps
                                                           aan
                                                             spr
                                                               ake
                                                                 li
                                                                  jkh
                                                                    eid
                                                                      sve
                                                                        rzek
                                                                           ering
                                                                               .

T
entw
   eed
     ekand
         eOKopg
              rondv
                  anh
                    eti
                      n2013n
                           ieuwto
                                egevo
                                    egd
                                      elid6v
                                           ana
                                             rt
                                              ike
                                                l2:357BWb
                                                        epa
                                                          lend
                                                             atd
                                                               ere
                                                                 cht
                                                                   spe
                                                                     rsoond
                                                                          e'r
                                                                            ede
                                                                              li
                                                                               jke
                                                                                 eni
                                                                                   n
r
ede
  li
   jkh
     eidg
        ema
          akt
            eko
              stenv
                  anv
                    erw
                      eer
                        'vand
                            eOK
                              -fun
                                 ction
                                     ari
                                       ste
                                         rzak
                                            edev
                                               ast
                                                 ste
                                                   ll
                                                    ingv
                                                       ana
                                                         ansp
                                                            rak
                                                              eli
                                                                jkh
                                                                  eidv
                                                                     anw
                                                                       egeonb
                                                                            ehoo
                                                                               rli
                                                                                 jke
t
aakv
   ervu
      ll
       ingg
          edu
            rend
               edet
                  ijd
                    eli
                      jkea
                         ans
                           tel
                             lingb
                                 eta
                                   alt
                                     .He
                                       taan
                                          spr
                                            ake
                                              li
                                               jkh
                                                 eid
                                                   sri
                                                     sicoz
                                                         elfi
                                                            sda
                                                              arm
                                                                eeu
                                                                  ite
                                                                    raa
                                                                      rdnogn
                                                                           ietw
                                                                              egg
                                                                                enom
                                                                                   en.D
                                                                                      eOK
oo
 rde
   eld
     eov
       erig
          ensind
               eZw
                 age
                   rman
                      -be
                        sch
                          ikk
                            inga
                               lvoo
                                  rda
                                    tde
                                      zemog
                                          eli
                                            jkh
                                              eid ind
                                                    ewe
                                                      twe
                                                        rd v
                                                           erank
                                                               erd
                                                                 ,da
                                                                   tdeko
                                                                       steninh
                                                                             etev
                                                                                entu
                                                                                   eleg
                                                                                      eva
                                                                                        lda
                                                                                          t
d
eOK
  -com
     rni
       ssa
         risi
            nkw
              est
                iea
                  ansp
                     rak
                       eli
                         jkzouwo
                               rden g
                                    est
                                      eld
                                        ,tenl
                                            ast
                                              evand
                                                  evennoo
                                                        tsch
                                                           apzoud
                                                                enkom
                                                                    en.
                                                                      [19
                                                                        )

H
etg
  ingd
     eOK i
         ndee
            -Tr
              act
                ion
                  -be
                    sch
                      ikk
                        ing(b
                            egr
                              ijp
                                eli
                                  jke
                                    rwi
                                      jze
                                        )ech
                                           tere
                                              enb
                                                rugt
                                                   eve
                                                     rome
                                                        envoo
                                                            rlop
                                                               igevoo
                                                                    rzi
                                                                      eningto
                                                                            tve
                                                                              rpl
                                                                                ich
                                                                                  tea
                                                                                    fst
                                                                                      andv
                                                                                         an
e
ena
  ansp
     rak
       eli
         jkh
           eid
             ste
               ll
                ingenv
                     rijw
                        aringv
                             ane
                               enOK
                                  -be
                                    stuu
                                       rde
                                         rdoo
                                            rbe
                                              langh
                                                  ebb
                                                    end
                                                      ento
                                                         etew
                                                            ijz
                                                              en.
                                                                [20
                                                                  )Di
                                                                    tve
                                                                      rzo
                                                                        ekg
                                                                          ingvo
                                                                              lgen
                                                                                 sdeOKd
                                                                                      e
sp
 ank
   rach
      tvana
          rt
           ike
             l2:349
                  alid2BWt
                         ebu
                           iten
                              ,ond
                                 erm
                                   eer omd
                                         atd
                                           egev
                                              raagd
                                                  evoo
                                                     rzi
                                                       ening
                                                           enn
                                                             ietn
                                                                aarhuna
                                                                      arda
                                                                         lsvoo
                                                                             rlop
                                                                                igkond
                                                                                     enwo
                                                                                        rden
a
ang
  eme
    rktend
         aam
           aas
             tookb
                 ind
                   ende
                      ffe
                        ctj
                          egen
                             sni
                               etinh
                                   etg
                                     edingb
                                          etrokk
                                               enp
                                                 art
                                                   ijenw
                                                       erdb
                                                          eoogd
                                                              .

E
ena
  ansp
     rak
       eli
         jkh
           eid
             sve
               rzek
                  eringo
                       fvr
                         ijw
                           aringv
                                and
                                  ere
                                    cht
                                      spe
                                        rsoonn
                                             eem
                                               tech
                                                  tern
                                                     ietw
                                                        eg d
                                                           ata
                                                             ansp
                                                                rak
                                                                  eli
                                                                    jks
                                                                      tel
                                                                        ling
                                                                           en-z
                                                                              elf
                                                                                swann
                                                                                    eerd
                                                                                       ezee
                                                                                          lke
r
ech
  tsg
    rondon
         tbe
           ren-u
               itenn
                   atev
                      erv
                        elendkunn
                                enz
                                  ijnvoo
                                       rdeOK
                                           -fun
                                              ction
                                                  ari
                                                    s inkw
                                                         est
                                                           ie.N
                                                              iela
                                                                 lle
                                                                   enon
                                                                      tkom
                                                                         thi
                                                                           jern
                                                                              ieta
                                                                                 anomt
                                                                                     ijdt
                                                                                        ebe
                                                                                          sted
                                                                                             en
a
anh
  etvo
     erenv
         anv
           erw
             eer
               ,da
                 ama
                   astwo
                       rdtopd
                            ezew
                               ijz
                                 e(on
                                    eig
                                      enl
                                        ijk
                                          e)d
                                            rukoph
                                                 emu
                                                   itg
                                                     eoe
                                                       fendomt
                                                             edan
                                                                senn
                                                                   aard
                                                                      epi
                                                                        jpenv
                                                                            and
                                                                              epa
                                                                                rt
                                                                                 ijd
                                                                                   ie
h
ema
  ansp
     rak
       eli
         jks
           tel
             t.D
               itt
                 erw
                   ij
                    ldeOK
                        -fun
                           ction
                               ari
                                 s opd
                                     atmom
                                         ent doo
                                               rga
                                                 ansz
                                                    ijnt
                                                       ijda
                                                          lha
                                                            rdnod
                                                                igh
                                                                  eef
                                                                    tomd
                                                                       ere
                                                                         cht
                                                                           spe
                                                                             rsoonteb
                                                                                    eho
                                                                                      edenvoo
                                                                                            r
d
eond
   erg .E
     ang rz
          ijnm
             eerd
                ere voo
                      rbe
                        eld
                          env
                            anOK
                               -be
                                 stuu
                                    rde
                                      rsd
                                        i eOK v
                                         ed   anw
                                                egea
                                                   anhoud
                                                        end
                                                          eaan
                                                             spr
                                                               ake
                                                                 li
                                                                  jks
                                                                    tel
                                                                      ling
                                                                         enh
                                                                           ebb
                                                                             env
                                                                               erzo
                                                                                  chtomt
                                                                                       e
wo
 rden on
       thev
          enu
            ithunfun
                   cti
                     e.[21
                         ]DeOK b
                               eno
                                 emtd
                                    aaropn
                                         ieta
                                            lt
                                             ijde
                                                enn
                                                  ieuw
                                                     efun
                                                        ction
                                                            ari
                                                              s,w
                                                                aardoo
                                                                     rdedoo
                                                                          rdeOKg
                                                                               etro
                                                                                  ffenvoo
                                                                                        rzi
                                                                                          ening
         Case 1:20-mc-00199-JGK-OTW Document 17-14 Filed 05/15/20 Page 12 of 14
                                                                © Ond
                                                                    emem
                                                                       ing
                                                                         sre
                                                                           chtUpd
                                                                                ate
                                                                                  sanno
                                                                                      tat
                                                                                        iesOR_2015_0376

wo
 rdtg
    efru
       str
         eerdend
               ere
                 cht
                   spe
                     rsooni
                          nde
                            zel
                              fdes
                                 tuu
                                   rlo
                                     zepo
                                        sit
                                          iea
                                            lsvoo
                                                rhe
                                                  ent
                                                    ere
                                                      chtkom
                                                           t.

D
iti
  sopz
     ich
       zel
         fbe
           zienu
               ite
                 raa
                   rde
                     enonw
                         ens
                           eli
                             jkeon
                                 twikk
                                     eling
                                         .He
                                           tzu
                                             llene
                                                 cht
                                                   erov
                                                      erh
                                                        eta
                                                          lgem
                                                             eenju
                                                                 ist
                                                                   deg
                                                                     eva
                                                                       llenz
                                                                           ijnw
                                                                              aar
                                                                                ind
                                                                                  e
a
ansp
   rak
     eli
       jks
         tel
           lingn
               ietev
                   iden
                      tong
                         egrondi
                               s,w
                                 aar
                                   ind
                                     eOK
                                       -fun
                                          ction
                                              aii
                                                saa
                                                  nhe
                                                    twank
                                                        elenk
                                                            anwo
                                                               rdeng
                                                                   ebr
                                                                     ach
                                                                       t.M
                                                                         etn
                                                                           amei
                                                                              ndeg
                                                                                 eva
                                                                                   llenw
                                                                                       aar
                                                                                         in
d
eaan
   spr
     ake
       li
        jks
          tel
            lingn
                ietn
                   asumm
                       ier
                         li
                          jkond
                              erzo
                                 eka
                                   lond
                                      eugd
                                         eli
                                           jkb
                                             li
                                              jkt
                                                ,li
                                                  jkte
                                                     rge
                                                       eng
                                                         rondt
                                                             ezi
                                                               jnome
                                                                   enp
                                                                     art
                                                                       ijd
                                                                         ebevo
                                                                             egdh
                                                                                eidto
                                                                                    t
a
ansp
   rak
     eli
       jks
         tel
           lingt
               eon
                 tzegg
                     en.D
                        ebi
                          jzond
                              ereom
                                  stand
                                      igh
                                        edenv
                                            and
                                              epo
                                                si
                                                 tiev
                                                    and
                                                      eOK
                                                        -fun
                                                           ction
                                                               ari
                                                                 s kunn
                                                                      enina
                                                                          chtwo
                                                                              rdeng
                                                                                  enom
                                                                                     enb
                                                                                       ij
to
 epa
   ssingv
        and
          eno
            rmenv
                ana
                  rt
                   ike
                     l6:162en2
                             :9BWz
                                 elf
                                   .Wann
                                       eerd
                                          itwo
                                             rdta
                                                ang
                                                  evu
                                                    ldm
                                                      etw
                                                        aarbo
                                                            rgenvoo
                                                                  rdeko
                                                                      stenv
                                                                          anv
                                                                            erw
                                                                              eerene
                                                                                   r
d
aarn
   aas
     teenr
         eel
           emog
              eli
                jkh
                  eid b
                      est
                        aatto
                            the
                              ts!u
                                 itenv
                                     ane
                                       ena
                                         ansp
                                            rak
                                              eli
                                                jkh
                                                  eid
                                                    sve
                                                      rzek
                                                         eringvoo
                                                                rdeOK
                                                                    -fun
                                                                       ction
                                                                           ari
                                                                             sdoo
                                                                                rdev
                                                                                   ennoo
                                                                                       tsch
                                                                                          ap,l
                                                                                             ijk
                                                                                               t
d
epo
  sit
    iev
      anOK
         -fun
            ction
                ari
                  sred
                     eli
                       jkb
                         esch
                            ermd
                               .

5N
 ieuw
    :dee
       scrowvoo
              rzi
                eningin'b
                        ijzond
                             ereg
                                eva
                                  llen
                                     '

Ind
  eCun
     ico
       -be
         sch
           ikk
             ingv
                an2
                  7ok
                    tob
                      er2015wo
                             rdtm
                                eerh
                                   and
                                     enenvo
                                          eteng
                                              egev
                                                 ena
                                                   and
                                                     ehi
                                                       ervoo
                                                           rge
                                                             sch
                                                               ets
                                                                 tev
                                                                   ri
                                                                    jwa
                                                                      ring
                                                                         smog
                                                                            eli
                                                                              jkh
                                                                                eid
                                                                                  ,doo
                                                                                     rda
                                                                                       t
t
even
   seene
       scrowvoo
              rzi
                eningk
                     anwo
                        rdeng
                            ecr
                              eee
                                rd.
                                  [22
                                    ]Eenv
                                        ri
                                         jwa
                                           ringb
                                               ied
                                                 timm
                                                    ersw
                                                       ein
                                                         ig w
                                                            aarbo
                                                                rg a
                                                                   lsd
                                                                     ere
                                                                       cht
                                                                         spe
                                                                           rsoonz
                                                                                elfg
                                                                                   eenv
                                                                                      erh
                                                                                        aal
b
ied
  t.D
    ees
      crowvoo
            rzi
              eningl
                   ijk
                     tmi
                       jind
                          atv
                            erb
                              ande
                                 enJog
                                     isch
                                        est
                                          apvoo
                                              rafg
                                                 aanda
                                                     ane
                                                       en mog
                                                            eli
                                                              jkeu
                                                                 it
                                                                  spr
                                                                    aakv
                                                                       and
                                                                         eOK opg
                                                                               rondv
                                                                                   ana
                                                                                     rt
                                                                                      ike
                                                                                        l
2
:357l
    id6BW
        ,end
           anm
             et na
                 .J
                  .Dew
                     ann
                       eere
                          ree
                            nre
                              eelr
                                 isi
                                   cob
                                     est
                                       aatd
                                          atd
                                            ere
                                              cht
                                                spe
                                                  rsoonand
                                                         ersg
                                                            eenv
                                                               erh
                                                                 aalb
                                                                    ied
                                                                      tvoo
                                                                         rdeko
                                                                             stenv
                                                                                 anv
                                                                                   erw
                                                                                     eer
                                                                                       .

D
eOKov
    erw
      eeg
        t<l
          atz
            i
            jdee
               scrowvoo
                      rzi
                        ening'
                             in<
                               l
                               itb
                                 ijzond
                                      ereg
                                         eva
                                           l
                                           'nood
                                               zak
                                                 eli
                                                   jka
                                                     cht
                                                       .Wa
                                                         tdi
                                                           tgev
                                                              alp
                                                                rec
                                                                  iesb
                                                                     ijzond
                                                                          erm
                                                                            aak
                                                                              t, wo
                                                                                  rdtn
                                                                                     ietg
                                                                                        ehe
                                                                                          el
du
 ide
   li
    jku
      itd
        ebe
          sch
            ikk
              ingz
                 elf
                   .OK
                     -fun
                        ction
                            ari
                              ssenwo
                                   rden n
                                        ageno
                                            ega
                                              lt
                                               ijda
                                                  ang
                                                    est
                                                      eldb
                                                         ije
                                                           end
                                                             ead
                                                               lockdoo
                                                                     rve
                                                                       rsch
                                                                          ili
                                                                            nin
                                                                              zich
                                                                                 tov
                                                                                   erd
                                                                                     etevo
                                                                                         lgen
s
tra
  teg
    ie
     .Zi
       jzu
         llenov
              erh
                eta
                  lgem
                     eenb
                        esl
                          iss
                            ing
                              enmo
                                 eten n
                                      emend
                                          ien
                                            ade
                                              ligu
                                                 itp
                                                   akk
                                                     envoo
                                                         reeno
                                                             fme
                                                               erv
                                                                 and
                                                                   ebe
                                                                     trokk
                                                                         enp
                                                                           ai1
                                                                             ij
                                                                              en.In<
                                                                                   l
                                                                                   itg
                                                                                     eva
                                                                                       l
v
erz
  ete
    env
      and
        eaand
            eelhoud
                  ersz
                     ichk
                        enn
                          eli
                            jkm
                              eth
                                andent
                                     andt
                                        egend
                                            edoo
                                               rdeOK
                                                   -fun
                                                      ction
                                                          ari
                                                            sseng
                                                                eko
                                                                  zenko
                                                                      ers
                                                                        .Da
                                                                          tli
                                                                            jktopz
                                                                                 ich
                                                                                   zel
                                                                                     fnogn
                                                                                         iet
u
itzond
     erl
       ijko
          fbi
            jzond
                er.

D
eov
  erw
    eging'd
          atd
            eOK
              -fun
                 ction
                     ari
                       ssenmo
                            eten op
                                  ere
                                    reni
                                       nee
                                         nomg
                                            eving(
                                                 ...
                                                   )wa
                                                     arini
                                                         ede
                                                           res
                                                             tapd
                                                                iez
                                                                  i
                                                                  jze
                                                                    ttenm
                                                                        eta
                                                                          ansp
                                                                             rak
                                                                               eli
                                                                                 jkh
                                                                                   eid
                                                                                     ste
                                                                                       ll
                                                                                        ing
wo
 rdtb
    edr
      eigd
         '
         ,imp
            lic
              eer
                tech
                   terd
                      atIMRookbu
                               itenr
                                   ech
                                     ten
                                       ieth
                                          eef
                                            tst
                                              ilg
                                                eze
                                                  ten
                                                    .Dez
                                                       ichmog
                                                            eli
                                                              jk op
                                                                  stap
                                                                     elend
                                                                         e(d
                                                                           reig
                                                                              ing
                                                                                enm
                                                                                  et)
a
ansp
   rak
     eli
       jks
         tel
           ling
              en,g
                 ecomb
                     ine
                       erdm
                          eth
                            etf
                              ei
                               t<l
                                 atIMRz
                                      ichw
                                         endd
                                            eto
                                              tdeOKm
                                                   ete
                                                     env
                                                       erzo
                                                          ek<
                                                            lat
                                                              -bi
                                                                jto
                                                                  ewi
                                                                    jzing-d
                                                                          edoo
                                                                             rdeOK
                                                                                 -
fun
  ction
      ari
        sseng
            eko
              zenko
                  ersf
                     ei
                      te
                       li
                        jkzouh
                             ebb
                               endoo
                                   rkru
                                      ist
                                        ,li
                                          jkt
                                            deOKi
                                                ndi
                                                  tgev
                                                     alt
                                                       ehebb
                                                           enov
                                                              ertu
                                                                 igd
                                                                   .Demog
                                                                        eli
                                                                          jkh
                                                                            eid voo
                                                                                  rdeOK
                                                                                      -
fun
  ction
      ari
        ssenomi
              nvr
                ijh
                  eidt
                     ekunn
                         enop
                            tred
                               enend
                                   ebe
                                     slu
                                       itent
                                           ekunn
                                               enn
                                                 emend
                                                     iez
                                                       i
                                                       jge
                                                         rad
                                                           ena
                                                             cht
                                                               tenm
                                                                  eth
                                                                    etoogopd
                                                                           eco
                                                                             nti
                                                                               nu1
                                                                                 te
                                                                                  ite
                                                                                    ninh
                                                                                       et
b
elangv
     and
       evennoo
             tsch
                app
                  en,w
                     erdind
                          evi
                            siev eOK k
                               and   enn
                                       eli
                                         jkb
                                           edr
                                             eigd
                                                .

Doo
  rdeto
      egew
         ezenonm
               idd
                 ell
                   ijk
                     evoo
                        rzi
                          eningwo
                                rdth
                                   etvoo
                                       rIMR(m
                                            aarookvoo
                                                    rBSGR
                                                        )mind
                                                            era
                                                              ant
                                                                rekk
                                                                   eli
                                                                     jkomCun
                                                                           icoend
                                                                                eOK
                                                                                  -
fun
  ction
      ari
        sseni
            nee
              nOK
                -pro
                   cedu
                      reo
                        fciv
                           iel
                             rech
                                tel
                                  ijk
                                    eaan
                                       spr
                                         ake
                                           li
                                            jkh
                                              eid
                                                spro
                                                   cedu
                                                      ret
                                                        ebe
                                                          trekk
                                                              en.N
                                                                 ieta
                                                                    ll
                                                                     eend
                                                                        eko
                                                                          stend
                                                                              ied
                                                                                evennoo
                                                                                      tsch
                                                                                         apz
                                                                                           elf
m
aak
  t,m
    aarookd
          eko
            stenv
                and
                  eOK
                    -fun
                       ction
                           ari
                             ssenvoo
                                   radv
                                      iesenv
                                           erw
                                             eeri
                                                nre
                                                  cht
                                                    ekom
                                                       ennuimm
                                                             ersho
                                                                 edanookt
                                                                        enJ
                                                                          ast
                                                                            evand
                                                                                e
v
ennoo
    tsch
       apw
         aain z
           r  i
              jze
                lf50%v
                     and
                       eaand
                           elenhoud
                                  en,t
                                     erw
                                       ij
                                        lhi
                                          ervoo
                                              rtev
                                                 ensa
                                                    leenb
                                                        edr
                                                          agv
                                                            anEUR1
                                                                 ,5m
                                                                   il
                                                                    joen i
                                                                         nes
                                                                           crowi
                                                                               sgep
                                                                                  laa
                                                                                    ts
                                                                                     t.

D
ezeb
   esch
      ikk
        ingm
           aak
             the
               tin
                 ter
                   ess
                     antvoo
                          rOK
                            -fun
                               ction
                                   ari
                                     ssenominv
                                             erg
                                               eli
                                                 jkb
                                                   areom
                                                       stand
                                                           igh
                                                             edenhunOK
                                                                     -ve
                                                                       rwe
                                                                         ers
                                                                           chr
                                                                             if
                                                                              ttecomb
                                                                                    ine
                                                                                      renm
                                                                                         et
e
enz
  elf
    stand
        igv
          erzo
             ekvoo
                 reend
                     erg
                       eli
                         jkeonm
                              idd
                                ell
                                  ijk
                                    ees
                                      crowvoo
                                            rzi
                                              ening
                                                  .

D
ebe
  sch
    ikk
      ingk
         and
           aarm
              eet
                even
                   seenon
                        tmo
                          edig
                             ing
                               ssign
                                   aala
                                      fgev
                                         ena
                                           anp
                                             art
                                               ijend
                                                   ieind
                                                       eto
                                                         ekom
                                                            stw
                                                              il
                                                               lenop
                                                                   tred
                                                                      ent
                                                                        egenOK
                                                                             -fun
                                                                                ction
                                                                                    ari
                                                                                      ssen(
                                                                                          en
d
ere
  cht
    spe
      rsoonond
             erl
               eid
                 ingd
                    aarv
                       an)t
                          enov
                             ers
                               taanv eOK
                                   and .Ee
                                         nfo
                                           rsee
                                              scrowvoo
                                                     rzi
                                                       eningz
                                                            al(ong
                                                                 efund
                                                                     eerd
                                                                        e)a
                                                                          ansp
                                                                             rak
                                                                               eli
                                                                                 jks
                                                                                   tel
                                                                                     ling
                                                                                        enen
d
aaropvo
      lgend
          ege
            rech
               tel
                 ijk
                   epro
                      cedu
                         resu
                            ite
                              raa
                                rdn
                                  ietvo
                                      lled
                                         igvoo
                                             rkom
                                                en,m
                                                   aarmog
                                                        eli
                                                          jk w
                                                             e!b
                                                               epe
                                                                 rken
                                                                    .Eend
                                                                        erg
                                                                          eli
                                                                            jkevoo
                                                                                 rzi
                                                                                   eningl
                                                                                        eid
                                                                                          terimm
                                                                                               ers
to
 eda
   tdeko
       stenvoo
             radv
                iesenv
                     erw
                       eeri
                          nre
                            cht
                              evand
                                  eOK
                                    -fun
                                       ction
                                           ari
                                             ssen-and
                                                    ersd
                                                       ani
                                                         ngev
                                                            alv
                                                              ane
                                                                enc
                                                                  laimond
                                                                        ere
                                                                          en
a
ansp
   rak
     eli
       jkh
         eid
           sve
             rzek
                ering-e
                      en-op
                          -eenwo
                               rdendoo
                                     rbe
                                       las
                                         taand
                                             ere
                                               cht
                                                 spe
                                                   rsoonu
                                                        itd
                                                          ire
                                                            ctd
                                                              aarvoo
                                                                   rte
                                                                     rbe
                                                                       sch
                                                                         ikk
                                                                           ings
                                                                              taand
                                                                                  emidd
                                                                                      elen
                                                                                         . Nuh
                                                                                             et
e
cht
  erookzond
          ere
            scrowvoo
                   rzi
                     eninga
                          lmog
                             eli
                               jk w
                                  as omd
                                       ezeko
                                           stent
                                               enl
                                                 ast
                                                   evand
                                                       ere
                                                         cht
                                                           spe
                                                             rsoont
                                                                  ebr
                                                                    eng
                                                                      en,w
                                                                         erk
                                                                           the
                                                                             tex
                                                                               tra
on
 tmo
   edig
      ing
        sef
          fec
            tvane
                ene
                  scrowvoo
                         rzi
                           eningm
                                etna
                                   .J
                                    .Dei
                                       ndeg
                                          eva
                                            llenw
                                                aar
                                                  ind
                                                    ere
                                                      cht
                                                        spe
                                                          rsoonzond
                                                                  ere
                                                                    end
                                                                      erg
                                                                        eli
                                                                          jkee
                                                                             scrowvoo
                                                                                    rzi
                                                                                      ening
mog
  eli
    jk g
       eenv
          erh
            aalzoub
                  ied
                    enen
                       /ofd
                          ees
                            crowvoo
                                  rzi
                                    eningd
                                         aarn
                                            aas
                                              tdrukJ
                                                   egtopd
                                                        eliqu
                                                            idi
                                                              tei
                                                                tvand
                                                                    ere
                                                                      cht
                                                                        spe
                                                                          rsoon
                                                                              .

Inda
   tv e
      rbanddr
            ingtzi
                 chd ev
                      raagoponderwe
                                  lkeoms
                                       tand
                                          ighed
                                              eneenesc
                                                     rowvoorz
                                                            ieningrede
                                                                     li
                                                                      jkenwen
                                                                            sel
                                                                              ijkis.M
                                                                                    et na
                                                                                        .J
                                                                                         .Deb
                                                                                            ij
aan
  sprake
       li
        jks
          tel
            ling
               endie!ou
                      terl
                         ijk
                           ented
                               i enomd
                                en    rukui
                                          tteoef
                                               enenopdeOK-fun
                                                            ctiona
                                                                 riss
                                                                    en,ishe
                                                                          tooki nh
                                                                                 etbelangvandere
                                                                                               cht
                                                                                                 spe
                                                                                                   rsoon
z
elfd
   atd
     ezeko
         stenn
             ieta
                ll
                 eenvoo
                      rzi
                        jnr
                          eken
                             ingkom
                                  en,m
                                     aar<
                                        la
                                         thi
                                           ervoo
                                               rtev
                                                  ensz
                                                     eke
                                                       rhe
                                                         idk
                                                           anwo
                                                              rdeng
                                                                  est
                                                                    eld
                                                                      .Di
                                                                        tge
                                                                          ldtt
                                                                             eme
                                                                               erw
                                                                                 ann
                                                                                   eerd
                                                                                      eOK
                                                                                        -
fun
  ction
      ari
        ssenov
             erw
               egenomopt
                       est
                         app
                           en.D
                              emog
                                 eli
                                   jkh
                                     eid to
                                          the
                                            tcr
                                              eer
                                                env
                                                  ane
                                                    ene
                                                      scrowvoo
                                                             rzi
                                                               eningk
                                                                    anookh
                                                                         etr
                                                                           is
                                                                            icov
                                                                               anong
                                                                                   ewen
                                                                                      stes
                                                                                         ele
                                                                                           cti
                                                                                             e
v
anOK
   -fun
      ction
          ari
            ssena
                and
                  epoo
                     rtv
                       erk
                         lein
                            en.Jo
                                sephu
                                    sJi
                                      ttam
                                         erk
                                           tind
                                              itv
                                                erb
                                                  andinz
                                                       ijnnoo
                                                            tond
                                                               erd
                                                                 ee-T
                                                                    rac
                                                                      tion
                                                                         -be
                                                                           sch ingopd
                                                                             ikk    ath
                                                                                      etenk
                                                                                          ele
r
is
 icoomz
      elf
        sine
           enopvoo
                 rhandk
                      ans
                        loz
                          epro
                             cedu
                                reb
                                  etrokk
                                       ent
                                         erak
                                            en,r
                                               edenk
                                                   anz
                                                     ijnome
                                                          enb
                                                            eno
                                                              emingto
                                                                    tOK
                                                                      -fun
                                                                         ction
                                                                             ari
                                                                               sni
                                                                                 ett
                                                                                   e
a
anv
  aard
     en.
       [23
         ]

nho
  eve
    rred
       eaan
          spr
            ake
              li
               jks
                 tel
                   ling
                      eni
                        ndi
                          tgev
                             aln
                               aarh
                                  etoo
                                     rde
                                       elv
                                         and
                                           eOKong
                                                efund
                                                    eerdl
                                                        eken
                                                           ,eno
                                                              fdi
                                                                teenf
                                                                    acto
                                                                       risd
                                                                          iei
                                                                            sme
                                                                              egewog
                                                                                   en,b
                                                                                      li
                                                                                       jkt
n
ietu
   itd
     ebe
       sch
         ikk .H
           ing e
               tbed
                  ragd
                     ati
                       nes
                         crowm
                             ag wo
                                 rden g
                                      epl
                                        aat
                                          st(EUR1
                                                ,5m
                                                  il
                                                   joen
                                                      ), kom
                                                           tmi
                                                             jda
                                                               arb
                                                                 ijopv
                                                                     all
                                                                       endhoogvoo
                                                                                r.B
                                                                                  ijh
                                                                                    etb
                                                                                      epa
                                                                                        len
vandeomvangvanh
              etine
                  scrowt
                       epl
                         aat
                           senb
                              edr
                                agd
                                  ien
                                    tmi
                                      jns in
                                           zien
                                              stev
                                                 enst
                                                    ewo
                                                      rdenm
                                                          eeg  en o
                                                            ewog  f<l
                                                                    i
                                                                    tdel
                                                                       iqu
                                                                         idi
                                                                           tei
                                                                             tvand
                                                                                 ere
                                                                                   cht
                                                                                     spe
                                                                                       rsoonn
                                                                                            iet
onnod
    igonderd
           rukze
               t.

Ind
  atk
    ade
      rbl
        ijk
          tui
            tdeb
               esch
                  ikk
                    ingookn
                          ieto
                             feri
                                n<l
                                  i
                                  tgev
                                     alsp
                                        rak
                                          ewa
                                            svane
                                                ena
                                                  ansp
                                                     rak
                                                       eli
                                                         jkh
                                                           eid
                                                             sve
                                                               rzek
                                                                  ering
                                                                      .To
                                                                        ewi
                                                                          jzingv
                                                                               ane
                                                                                 env
                                                                                   erzo
                                                                                      ekom
e
ene
  scrowvoo
         rzi
           ening
               ,voo
                  rzov
                     erh
                       etb
                         etr
                           ekk
                             ingh
                                eef
                                  topd
                                     eko
                                       stenvoo
                                             radv
                                                iesenv
                                                     erw
                                                       eerinr
                                                            ech
                                                              tev
                                                                and
                                                                  eOK
                                                                    -fun
                                                                       ction
                                                                           ari
                                                                             ssenz
                                                                                 elf
                                                                                   ,li
                                                                                     jktm
                                                                                        i
                                                                                        jee
                                                                                          n
s
tukl
   ast
     ige
       rwann
           eerwo
               rdta
                  ang
                    etoondd
                          ate
                            rsp
                              rak
                                eisv
                                   ane
                                     env
                                       erz
                                         eke
                                           ringd
                                               ievo
                                                  ldo
                                                    end
                                                      edekk
                                                          ingb
                                                             ied
                                                               t.lnd
                                                                   iene
                                                                      rnogg
                                                                          eend
                                                                             eugd
                                                                                eli
                                                                                  jke
       Case 1:20-mc-00199-JGK-OTW Document 17-14 Filed 05/15/20 Page 13 of 14
                                                           © Ond
                                                               emem
                                                                  ing
                                                                    sre
                                                                      chtUpd
                                                                           ate
                                                                             s anno
                                                                                  tat
                                                                                    iesOR_2015_0376

v
erz
  eke
    ringi
        safg
           eslo
              ten
                ,te
                  rwi
                    jl<
                      l
                      itw
                        e!to
                           tdemog
                                eli
                                  jkh
                                    eden b
                                         ehoo
                                            rt
                                             ,zoud
                                                 epa
                                                   rt
                                                    ijd
                                                      ieto
                                                         ewi
                                                           jzingv
                                                                ane
                                                                  ene
                                                                    scrowvoo
                                                                           rzi
                                                                             eningv
                                                                                  ree
                                                                                    st
                                                                                     ,<l
                                                                                       i
                                                                                       tmog
                                                                                          eli
                                                                                            jk
noga
   lsa
     ltem
        ati
          efkunn
               envoo
                   rst
                     ell
                       en,<
                          la
                           tgeh
                              eelo
                                 fged
                                    eel
                                      tel
                                        ijkind
                                             epl
                                               aat
                                                 svane
                                                     ene
                                                       scrowvoo
                                                              rzi
                                                                eningkom
                                                                       t

B
ijh
  etvoo
      rga
        and
          eya
            stt
              en.
                slo
                  ttenogd
                        ekan
                           ttek
                              ening<
                                   la
                                    tookn
                                        ato
                                          evo
                                            egingv
                                                 and
                                                   ees
                                                     crowvoo
                                                           rzi
                                                             eningu
                                                                  itd
                                                                    eCun
                                                                       ico
                                                                         -be
                                                                           sch
                                                                             ikk
                                                                               inga
                                                                                  anh
                                                                                    etp
                                                                                      akk
                                                                                        et
v
anb
  esch
     erm
       ing~m
           lla
             treg
                elenv
                    and
                      eOK
                        -fun
                           ction
                               ari6 d
                                    eri
                                      sico
                                         'svoo
                                             rdeOK
                                                 -fun
                                                    ction
                                                        ari
                                                          s nogn
                                                               ietvo
                                                                   lled
                                                                      igz
                                                                        ijnw
                                                                           egg
                                                                             enom
                                                                                en.D
                                                                                   e
e
scrowvoo
       rzi
         enings
              trek
                 tiinm
                     ersa
                        lle
                          ento
                             tzek
                                erh
                                  eidvoo
                                       rdeko
                                           stenvoo
                                                 radv
                                                    iesen
                                                        've
                                                          rwe
                                                            erinr
                                                                ech
                                                                  tev
                                                                    and
                                                                      eOK
                                                                        -fun
                                                                           ction
                                                                               ari
                                                                                 ssen
                                                                                    . Ind
                                                                                        ien
a
ansp
   rak
     eli
       jkh
         eidv
            ane
              enOK
                 -fun
                    ction
                        ari
                          sui
                            teind
                                eli
                                  jkinr
                                      ech
                                        tewo
                                           rdtv
                                              astg
                                                 est
                                                   eld
                                                     ,ish
                                                        ijg
                                                          ehoud
                                                              end
                                                                eda
                                                                  aru
                                                                    itvoo
                                                                        rtv
                                                                          loe
                                                                            iend
                                                                               esch
                                                                                  adet
                                                                                     eve
                                                                                       rgo
                                                                                         eden
                                                                                            ,
zonder<
      la
       thi
         j<l
           itopder
                 ech
                   t~p
                     ersoonk
                           anv
                             erh
                               alen
                                  .Di
                                    tkane
                                        rnogs
                                            teed
                                               sto
                                                 ele
                                                   iden<
                                                       la
                                                        tdeOK
                                                            -fun
                                                               ction
                                                                   ari
                                                                     szi
                                                                       jnfun
                                                                           cti
                                                                             eza
                                                                               lwi
                                                                                 llenn
                                                                                     eer
                                                                                       legg
                                                                                          enomd
                                                                                              at
dedruktehoogword
               t

6A
 fslu
    it
     ing

Ind
  eCun
     ico
       -be
         sch
           ikk
             ings
                taa
                  tdeOK e
                        enm
                          imee
                             scrowvoo
                                    rzi
                                      eningto
                                            e,d
                                              iem
                                                edes
                                                   trek
                                                      tto
                                                        tzek
                                                           erh
                                                             eidv
                                                                and
                                                                  eko
                                                                    stenvoo
                                                                          radv
                                                                             iesenv
                                                                                  erw
                                                                                    eeri
                                                                                       n
rech
   tetegena
          ansp
             rak
               eli
                 jks
                   tel
                     l  env
                      ing anOK
                             -fun
                                ction
                                    ari
                                      ssenp
                                          ersoon
                                               li
                                                jk.E
                                                   end
                                                     erg
                                                       eli
                                                         jkevoo
                                                              rzi
                                                                eningi
                                                                     svo
                                                                       lgen
                                                                          sdeOKind
                                                                                 itb
                                                                                   ijzond
                                                                                        ereg
                                                                                           eva
                                                                                             l
noodzak
      eli
        jkentoew
               ijsba
                   ar.

A
ansp
   rak
     eli
       jks
         tel
           ling
              en-
                diee
                   lka
                     arinr
                         apt
                           empoopvo
                                  lgenen
                                       /ofand
                                            ere(
                                               ong
                                                 egrond
                                                      e)pog
                                                          ing
                                                            enomd
                                                                edoo
                                                                   rdeOK
                                                                       -fun
                                                                          ction
                                                                              ari
                                                                                sseng
                                                                                    eko
                                                                                      zenko
                                                                                          erst
                                                                                             e
dw
 arsbom
      en,l
         ijk
           ene
             ent
               lerg
                  eli
                    jkb
                      ijzond
                           erg
                             eva
                               ltecon
                                    stru
                                       eren
                                          .

D
ees
  crowvoo
        rzi
          eningi
               smi
                 jns in
                      zien
                         seenw
                             elkom
                                 eaanvu
                                      ll
                                       ingopd
                                            emidd
                                                elen omd
                                                       eOK
                                                         -fun
                                                            ction
                                                                ari
                                                                  steb
                                                                     esch
                                                                        erm
                                                                          en.D
                                                                             ith
                                                                               eef
                                                                                 tto
                                                                                   tgevo
                                                                                       lg<
                                                                                         la
                                                                                          tde
OK
 -fun
    ction
        ari
          szi
            chk
              an(b
                 li
                  jven
                     )ri
                       cht
                         enopd
                             etak
                                enw
                                  aarvoo
                                       rhi
                                         jisa
                                            ang
                                              est
                                                eld
                                                  ,zond
                                                      erd
                                                        ath
                                                          ijd
                                                            aarvoo
                                                                 rze
                                                                   lfd
                                                                     erek
                                                                        ening
                                                                            ,ind
                                                                               evo
                                                                                 rmv
                                                                                   anko
                                                                                      sten
voo
  rhe
    tvo
      erenv
          anv
            erw
              eer
                ,kr
                  ijg
                    tgep
                       res
                         ent
                           eerdomd
                                 atd
                                   ere
                                     cht
                                       spe
                                         rsoond
                                              aarz
                                                 elfg
                                                    eenv
                                                       erh
                                                         aalvoo
                                                              rbi
                                                                edt
                                                                  .Da
                                                                    arm
                                                                      eewo
                                                                         rdtt
                                                                            even
                                                                               she
                                                                                 tbe
                                                                                   langv
                                                                                       an
d
ere
  cht
    spe
      rsoonz
           elfg
              edi
                end
                  .

No
 ten

[
I]A
  .R.
    J.C
      roi
        setv
           anU
             che
               len
                 ,Ve
                   rleng
                       stuk v
                            and
                              evennoo
                                    tsch
                                       apo
                                         fvand
                                             ere
                                               cht
                                                 er?D
                                                    epo
                                                      sit
                                                        iev
                                                          and
                                                            edoo
                                                               rdeOnd
                                                                    emem
                                                                       ing
                                                                         skam
                                                                            erb
                                                                              eno
                                                                                emd
                                                                                  e
b
estuu
    rde
      rse
        ncomm
            iss
              ari
                ssen
                   ,i:M
                     n . Ho
                          ltz
                            er,A
                               .F.
                                 J.A
                                   .Le
                                     ij
                                      ten &D
                                           .J
                                            .Or
                                              anj
                                                e(r
                                                  ed.
                                                    ),G
                                                      esch
                                                         rif
                                                           ten v
                                                               anw
                                                                 eged
                                                                    eVe
                                                                      ren
                                                                        iging Co
                                                                               rpo
                                                                                 rat
                                                                                   eLi
                                                                                     tig
                                                                                       ation
2007
   -2008
       ,de
         e!97
            ,Dev
               ent
                 er:K
                    luw
                      er2008
                           .

[
2]D
  .D.K
     rop
       ,C.
         J.S
           cho
             lten& B
                   .E.V
                      erbu
                         rgt
                           ,Det
                              ijd
                                eli
                                  jkeb
                                     estuu
                                         rde
                                           r:d
                                             aadk
                                                rach
                                                   tigope
                                                        ier
                                                          en!op
                                                              en,i
                                                                 n:M
                                                                   . Ho
                                                                      ltz
                                                                        er,A
                                                                           .F.
                                                                             J.A
                                                                               .Le
                                                                                 ij
                                                                                  ten& D
                                                                                       .J
                                                                                        .
O
ran
  je(
    red
      .)
       ,Ge
         sch
           rif
             ten v
                 anw
                   eged
                      eVe
                        ren
                          igingCo
                                rpo
                                  rat
                                    eLi
                                      tig
                                        ation2014
                                                -2015
                                                    ,de
                                                      e!128
                                                          ,Dev
                                                             ent
                                                               er:K
                                                                  luwe
                                                                     r2015
                                                                         ,p.193e
                                                                               .v.
                                                                .  ".
                                                                    '
[
3]C
  roi
    setv
       anU
         che
           len 2008
                  ,p.229
                       .

[
4]Ho
   fAm
     ste
       rdam(OK
             )27ok
                 tob
                   er2015
                        ,ECL
                           I:NL
                              :GHAMS
                                   :2015
                                       :4379
                                           .

[
5]Ho
   fAm
     ste
       rdam(OK
             )2s
               ept
                 emb
                   er2015
                        ,ECL
                           I:NL
                              :GHAMS
                                   :2015
                                       :3981
                                           .Bi
                                             jbe
                                               sch
                                                 ikk
                                                   ingv
                                                      an3s
                                                         ept
                                                           emb
                                                             er2015z
                                                                   ijnv
                                                                      ervo
                                                                         lgen
                                                                            sdeb
                                                                               estuu
                                                                                   rde
                                                                                     r
enb
  ewa
    ard
      erb
        eno
          emd(Ho
               fAm
                 ste
                   rdam(OK
                         )3s
                           ept
                             emb
                               er2015
                                    ,ECL
                                       I:NL
                                          :GHAMS
                                               :2015
                                                   :3626
                                                       ).

[
6]Ho
   ewe
     ldi
       tni
         eta
           lszod
               anigu
                   itd
                     ebe
                       sch
                         ikk
                           ingb
                              li
                               jkt
                                 ,za
                                   lCun
                                      icod
                                         aarb
                                            ijz
                                              ijnv
                                                 ert
                                                   egenwoo
                                                         rdigddoo
                                                                rdeOK
                                                                    -be
                                                                      stuu
                                                                         rde
                                                                           r,ev
                                                                              entu
                                                                                 eelg
                                                                                    est
                                                                                      eunddoo
                                                                                            r
d
eBSGR
    -be
      stuu
         rde
           r.

[
7]O
  .m.K
     rop
       ,Scho
           lten&V
                erbu
                   rgt2015
                         ,p.223
                              ,S.L
                                 .Slu
                                    ij
                                     ter
                                       s,D
                                         eaan
                                            spr
                                              ake
                                                li
                                                 jkh
                                                   eidv
                                                      ane
                                                        endoo
                                                            rdeOK inh
                                                                    etk
                                                                      ade
                                                                        rvane
                                                                            enenqu
                                                                                 etep
                                                                                    roc
                                                                                      edu
                                                                                        re
a
ang
  est
    eld
      ebe
        stuu
           rde
             r,V&O 1999
                      ,p.28
                          ;and
                             ers
                               :M.W
                                  . Jo
                                     sephu
                                         sJi
                                           tta
                                             ,Dea
                                                ansp
                                                   rak
                                                     eli
                                                       jkh
                                                         eidv
                                                            andoo
                                                                rdeOnd
                                                                     emem
                                                                        ing
                                                                          skam
                                                                             erb
                                                                               eno
                                                                                 emd
                                                                                   e
b
estuu
    rde
      rsencomm
             iss
               ari
                 ss ,in
                   en :C.
                        J.M
                          .Kl
                            aas
                              sen e
                                  .a
                                   .(r
                                     ed.
                                       ),A
                                         ansp
                                            rak
                                              eli
                                                jkh
                                                  eidinb
                                                       ero
                                                         ep,b
                                                            ed1
                                                              ij
                                                               fofamb
                                                                    t(Ond
                                                                        erzo
                                                                           eks
                                                                             cen
                                                                               trumOnd
                                                                                     emem
                                                                                        ing &
R
ech
  t,d
    ee!25
        ),D
          even
             ter
               :Kluw
                   er2003
                        ,p.468
                             .

[
8]Vg
   l.d
     eva
       steju
           risp
              rud
                ent
                  iev
                    and
                      eOKopd
                           itv
                             lak
                               :o.m
                                  .Ho
                                    fAm
                                      ste
                                        rdam(OK
                                              )11d
                                                 ecemb
                                                     er2013
                                                          ,JOR2014
                                                                 /36m
                                                                    .nt
                                                                      . Jo
                                                                         sephu
                                                                             sJi
                                                                               tta
(S
 lot
   erv
     aar
       tzi
         ekenhu
              is,Ho
                ) fAm
                    ste
                      rdam(OK
                            )19ap
                                ri
                                 l2007
                                     ,JOR2007
                                            /142(B
                                                 egem
                                                    an)enHo
                                                          fAm
                                                            ste
                                                              rdam(OK
                                                                    )18ok
                                                                        tob
                                                                          er2013
                                                                               ,ARO
2013
   /159(G
        reen
           cho
             ice
               ).

[
9]D
  itwo
     rdtond
          erm
            eera
               fge
                 leidu
                     itd
                       eZw
                         age
                           rman
                              -be
                                sch
                                  ikk
                                    ing
                                      ,wa
                                        arin d
                                             eHog
                                                eRa
                                                  ading
                                                      eli
                                                        jkez
                                                           inoo
                                                              rde
                                                                eld
                                                                  ete
                                                                    rzak
                                                                       evane
                                                                           enOK
                                                                              -fun
                                                                                 ction
                                                                                     ari
                                                                                       s:
HR4ok
    tob
      er2002
           ,JOR2002
                  /214m
                      .nt
                        .Van d
                             enIngh(Zw
                                     age
                                       rmanB
                                           ehe
                                             er)
                                               .

L
IO]Vg
    l.i
      ndi
        tve
          rbando
               .m.HR27f
                      ebru
                         ari2015
                               ,NJ 2015
                                      /240m
                                          .nt
                                            . PvS(
                                                 ING
                                                   /Deu
                                                      zem
                                                        anc
                                                          .s
                                                           .)
                                                            ,HR 1
                                                                0janu
                                                                    ari1997
                                                                          ,NJ 1997
                                                                                 /360m
                                                                                     .nt
                                                                                       .Ma
                                                                                         eij
                                                                                           er
(S
 tal
   emanN
       and
         eVen
            ),P
              .O.O
                 lden
                    ,DeOK
                        -comm
                            iss
                              ari
                                s,i
                                  n:M
                                    .J.K
                                       roe
                                         zee
                                           .a
                                            .,B
                                              estuu
                                                  rento
                                                      ezi
                                                        cht(U
                                                            itg
                                                              avenv
                                                                  anw
                                                                    egeh
                                                                       etIn
                                                                          sti
                                                                            tuu
                                                                              tvoo
                                                                                 r
Ond
  emem
     ing
       sre
         chtn
            r.67
               ),D
                 even
                    ter
                      :Kluw
                          er2009
                               ,p.131
                                    -132
                                       ,Krop
                                           ,Scho
                                               lten& V
                                                     erbu
                                                        rgt2015
                                                              ,p.220enC
                                                                      roi
                                                                        setv
                                                                           anU
                                                                             che
                                                                               len 2008
                                                                                      ,p.230
                                                                                           .

[11
  ]Ho
    fAm
      ste
        rdam(OK
              )14d
                 ecemb
                     er2007
                          ,JOR2008
                                 /34m
                                    .nt
                                      . Jo
                                         sephu
                                             sJin
                                                a(e
                                                  -Tr
                                                    act
                                                      ion
                                                        ),r
                                                          .o.3
                                                             .4.

[12
  ]Cro
     ise
       tvanU
           che
             len 2008
                    ,p.229enJo
                             sephu
                                 sJi
                                   tta2003
                                         ,p.466
                                              .

[13
  ]Krop
      ,Scho
          lten& V
                erbu
                   rgt2015
                         ,p.221
                              -223
                                 .

[14
  ]Ov
    erd
      eOK
        -comm
            iss
              ari
                s:O
                  lden 2009
                          ,p.131
                               -132
                                  .
         Case 1:20-mc-00199-JGK-OTW Document 17-14 Filed 05/15/20 Page 14 of 14
                                                               ©Ond
                                                                  emcm
                                                                     ing
                                                                       sre
                                                                         chtUpd
                                                                              ate
                                                                                s anno
                                                                                     tat
                                                                                       iesOR_20l
                                                                                               5_0376


[
15]Vg
    l.a
      rt
       .2:
         351BW
             .

[
16]Ho
    fAm
      ste
        rdam29nov
                emb
                  er2001
                       ,JOR2002
                              f7.

[
17]HR4ok
       tob
         er2002
              ,NJ 2002
                     /556
                        .

[18
  ]Vg
    l.o.m
        .JosephusJi
                  tta2003enF
                           .Eik
                              elboom,Hoekneedba
                                              aris(depos
                                                       it
                                                        ievan)e ent
                                                                  ijd
                                                                    el
                                                                     ijk
                                                                       ebe
                                                                         stuu
                                                                            rde,in
                                                                               r  :M. Ho
                                                                                       ltz
                                                                                         er,A.F.
                                                                                               J.A
                                                                                                 .Le
                                                                                                   ij
                                                                                                    ten&
D
.J
 .O r
    anj
      e(red
          .)
           ,Geschr
                 if
                  ten vanweg
                           edeVeren
                                  igingvoo
                                         rCorpora
                                                teLi
                                                   tiga
                                                      tion2011-2012
                                                                  ,d e
                                                                     e!112
                                                                         ,Deven
                                                                              ter
                                                                                :K luwer2012,p.111
                                                                                                 .

[
19]Ho
    fAm
      ste
        rdam29nov
                emb
                  er2001
                       ,JOR2002
                              /7.

[
20]Ho
    fAr
      nst
        erd
          an1(OK
               )14d
                  ecemb
                      er2007
                           ,JOR2008
                                  /34m
                                     .nt
                                       . Jo
                                          sephu
                                              sJi
                                                ttaC
                                                   e-T
                                                     rac
                                                       ti
                                                        on)
                                                          .

[
21]D
   i
2003
    td
     eedz
        ichond
   ,ARO 2003
             erm
               e
           /89CH
               u
                e
                i'
                 s77
                   )
                    rin
                 rvoo
                    .
                      deh
                        iervoo
                             rinnoo
                                  t11a
                                     ang
                                       eha
                                         ald
                                           ee-T
                                              rac
                                                tion
                                                   -za nin
                                                     ake dez
                                                           aakd
                                                              iel
                                                                eidd
                                                                   eto
                                                                     tHo
                                                                       fAm
                                                                         ste
                                                                           rdam(OK
                                                                                 )26m
                                                                                    ei



[
22]O
   lden (2009
            ,p.131
                 )no
                   emd
                     edi
                       tov
                         erig
                            ensa
                               l-m
                                 eten
                                    igek
                                       ant
                                         tek
                                           ening
                                               en-a
                                                  lso
                                                    pti
                                                      e.

[
23]Ho
    fAm
      ste
        rdam(OK
              )14d
                 ecemb
                     er2007
                          ,JOR2008
                                 /34m
                                    .nt
                                      . Jo
                                         sephu
                                             sJi
                                               ttaC
                                                  e-T
                                                    rac
                                                      ti
                                                       on)
                                                         .
